EXHIBIT 10.1



















LEASE

FOR PREMISES LOCATED AT

1831 LEFTHAND CIRCLE, SUITE C-D

LONGMONT, COLORADO

BETWEEN




LIGHTWAVE LOGIC, INC.

AS TENANT

AND

LONGMONT DIAGONAL INVESTMENTS, LP

AS LANDLORD











--------------------------------------------------------------------------------







TABLE OF CONTENTS

LEASE

1.

PRINCIPAL TERMS.  

2.

PREMISES LEASED; DESCRIPTION

3.

PRESENT CONDITION OF PROPERTY

4.

TERM

5.

RENT

6.

TAXES - REAL PROPERTY - PAID BY TENANT - PROTEST

7.

TAXES - TENANT'S PERSONAL PROPERTY - PAID BY TENANT

8.

UTILITIES AND SECURITY SERVICES

9.

HOLDING OVER

10.

ALTERATION - CHANGES AND ADDITIONS - RESPONSIBILITY - NO HOLES IN ROOF - NO NEW
EQUIPMENT ON ROOF

11.

MECHANIC'S LIENS

12.

UNIFORM SIGNS; NO "FOR RENT" SIGNS

13.

MAINTENANCE AND REPAIRS OF THE BUILDING; LANDLORD NOT LIABLE FOR DAMAGE TO
CONTENTS

14.

CONDITION UPON SURRENDER - RETURN OF KEYS

15.

STORAGE OUTSIDE THE BUILDING; NO WASTE, NO NUISANCE; COMPLIANCE WITH LAWS;
FUTURE RULES AND REGULATIONS

16.

LIABILITY FOR OVERLOAD

17.

INSURANCE

18.

FIRE REGULATIONS - TENANT RESPONSIBILITY

19.

REPLACEMENT OF BUILDING - CASUALTY DAMAGE

20.

ENVIRONMENTAL MATTERS

21.

ENTRY BY LANDLORD

22.

DEFAULT - REMEDIES BY LANDLORD

23.

LANDLORD'S SECURITY INTEREST IN TENANT'S PERSONAL PROPERTY; LANDLORD'S RIGHT TO
REMOVE SAME

24.

LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES; TENANT TO PAY LANDLORD'S FEES

25.

INDEMNIFICATION BY TENANT AND BY LANDLORD

26.

ASSIGNMENT OR SUBLETTING

27.

LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT

28.

ADDITIONAL DEVELOPMENT OF PROPERTY - RIGHTS OF LANDLORD

29.

GOVERNMENTAL ACQUISITION OF THE PREMISES

30.

SUBORDINATION OF THE LEASEHOLD TO MORTGAGES

31.

MEMORANDUM OF LEASE - CONFIDENTIALITY

32.

NO WAIVER OF BREACH; ACCEPTANCE OF PARTIAL PAYMENTS OF RENT

33.

CONTROLLING LAW; PARTIAL INVALIDITY; MODIFICATIONS OR EXTENSIONS.

34.

INUREMENTS











--------------------------------------------------------------------------------







35.

TIME

36.

ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF GIVING NOTICE

37.

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

38.

ADDITIONAL PROVISIONS

38.1

Brokers

38.2

Parking

38.3.

Substitute Premises

38.4

Transfer by Landlord

38.5

No Merger

38.6

Common Area Use.

38.7

Construction

38.8

Section And Paragraph Headings; Grammar.

38.9

Severability

38.10

Acceptance of Keys, Rent or Surrender

38.11

Building Name and Size

38.12

Diminution of View

38.13

Lender's Requirements

38.14

Effectiveness

38.15

Survival

38.16

Authority for Action

38.17.

Counterparts

38.18

Patriot Act Compliance











--------------------------------------------------------------------------------







LEASE




THIS LEASE is made and entered into this 5th day of December, 2013 (this
"Lease"), by and between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited
partnership, hereinafter referred to as "Landlord," and LIGHTWAVE LOGIC, INC., a
Nevada corporation, hereinafter referred to as "Tenant."

W I T N E S S E T H:

In consideration of the covenants, terms, conditions, agreements, and payments
as hereinafter set forth, the parties hereto covenant and agree as follows:

1.

PRINCIPAL TERMS.  Capitalized terms, first appearing in quotations in this
Section, elsewhere in this Lease or any Exhibits, are definitions of such terms
as used in this Lease and Exhibits and shall have the defined meaning whenever
used. Any Addenda and/or Exhibits referred to herein and attached hereto are
incorporated herein by reference.

1.1

"Building":

The building having an address of 1831 Lefthand Circle, in the City of Longmont,
County of Boulder, State of Colorado, consisting of approximately 19,200
rentable square feet of space

1.2

"Premises":

Approximately 4,720 rentable square feet located in Suite C-D

1.3

"Initial Term":

5 years, 0 months

"Commencement Date":  Estimated at January 1, 2014 (subject to Exhibit B)

"Expiration Date": Estimated at December 31, 2018

1.4

"Base Rent":

Period

Annually/RSF

Monthly

Months 1-3*

$0.00

$0.00*

Months 4-12

$9.50

$3,736.67

Months 13-24

$9.79

$3,850.73

Months 25-36

$10.08

$3,964.80

Months 37-48

$10.38

$4,082.80

Months 49-60

$10.69

$4,204.73

*

Base Rent shall be abated for the first 3 whole calendar months following the
Commencement Date subject to the provisions of Section 5.1.

Tenant shall pay Landlord Base Rent for the first whole calendar month for which
Tenant is obligated to pay Base Rent (Month 4) concurrent with Tenant's
execution of this Lease.

1.5

Tenant Improvements:

Turnkey in accordance with Exhibit B - Work Letter

1.6

Operating Expenses:

Initial Estimate of Operating Expenses:  $3.82 per square foot of the Building

Initial Estimated Payment:  $1,502.53 per month

Tenant's Share:  24.58%

1.7

"Deposit":

$5,239.20

Tenant shall pay Landlord the Deposit concurrent with Tenant's execution of this
Lease.

1.8

"Permitted Use":

General office use and incidental device manufacturing, research and development
activities

"Occupancy Limit":

As permitted by regulatory authorities

1.9

"Guarantor":

None

Address:

N/A














--------------------------------------------------------------------------------







1.10

Landlord's Notice Address:

Longmont Diagonal Investments, LP

c/o Goff Capital Partners, L.P.
6465 South Greenwood Plaza Blvd, Suite 1075
Centennial, Colorado 80111
Attn:  Conrad Suszynski




with a copy to




Goff Capital Partners, L.P.
500 Commerce St., Suite 700
Fort Worth, Texas 76102
Attn:  Mark Collier

Landlord's Fax Number:

(720) 250-9631

1.11

Rent Payment Address:

by U.S. Mail:




Longmont Diagonal Investments, LP
P.O. Box 731747
Dallas, TX 75373-1747

by overnight mail:

JPMorgan Chase (TX1-0029)
Attn: Longmont Diagonal Investments, LP 731747
14800 Frey Road, 2nd Floor
Ft. Worth, TX 76155

1.12

Landlord's Tax I.D.:

45-4210159

1.13

Tenant's Notice Address:

 

Precommencement Address:

Mr. Tom Zelibor,  Lightwave Logic, Inc., 111 Ruthar Dr., Newark, DE 19711

Post Commencement Address:

1831 Lefthand Circle, Suite C-D

Longmont, Colorado  80501

Tenant's Fax Number:

302-356-2737 or 303-681-3378

1.14

Tenant's Tax I.D.:

82-0497368

1.15

Landlord's Broker:

Newmark Grubb Knight Frank and Dean Callan & Company

1.16

Cooperating Broker:

None

1.17

Parking:

Up to 25 parking spaces

1.18

Attachments:

[check if applicable]

 

   x    

Addendum

   x   

Exhibit A-1:  Building

   x   

Exhibit A-2:  Premises

   x   

Exhibit B:  Tenant Improvements

   x   

Exhibit C:  Form of Commencement Agreement

   x   

Exhibit D:  Form of Tenant's Estoppel Certificate

2.

PREMISES LEASED; DESCRIPTION.   Landlord hereby leases unto Tenant the Premises
which is a part of the Building, a more detailed description of which is
described on Exhibit A-1. A floorplan showing the location of the Premises
within the Building is attached as Exhibit A-2.  The leasing of the Premises is
made according to the terms of this Lease; together with all appurtenances
thereto, and all fixtures attached thereto, in present condition, and together
with nonexclusive reasonable access across any other land owned by Landlord as
may be required for use of the Premises by Tenant, with such access to be on
such roadways, sidewalks, and other common areas of which the Premises are a
part, or of any such adjacent lands owned by Landlord, as Landlord may from time
to time designate.

3.

PRESENT CONDITION OF PROPERTY.  Tenant has examined and accepts the Building,
improvements, and any fixtures on the Premises, in present condition, subject to
the construction of Tenant Improvements as











--------------------------------------------------------------------------------







detailed on the plans and specifications attached as Exhibit B, attached hereto
and made a part hereof by reference.  No representation, statement, or warranty,
express or implied, has been made by or on behalf of Landlord as to the
condition of the Premises, or as to the use that may be made of same, provided
that Landlord shall deliver the Premises to Tenant with the Building operating
systems in good working order.  In no event shall Landlord be liable for any
defect in the Premises or for any limitation on the use of the Premises.  

4.

TERM.

4.1

Initial Term.  The Initial Term of this Lease commences at 12:01 a.m. on the
Commencement Date and terminates at 12:00 midnight on the Expiration Date (the
Initial Term, together with any extensions thereof, plus any partial month prior
to the Initial Term is herein referred to as the "Term"). The Commencement Date
of the Initial Term as set forth in  Section 1 shall be subject to those
adjustments of the Commencement Date, if any, set forth in Section 4.2 which
relate to the performance of construction on the Premises.

4.2

Tenant Improvement Construction.  The Commencement Date of this Lease shall be
delayed until Landlord delivers possession of the Premises (the "Delivery Date")
with the "Tenant Improvements," described on Exhibit B, "Substantially Complete"
as defined in Exhibit B.  If for any reason Landlord is delayed and does not
substantially complete such construction prior to the anticipated Commencement
Date, such failure will not affect the validity of this Lease, but in such case
the Commencement Date shall be postponed, and Tenant shall not be obligated to
pay Rent, until the Tenant Improvements are Substantially Complete (unless such
delay is due to a delay caused by Tenant, in which case Tenant's Rent
obligations and the Commencement Date shall occur on the date the Premises would
have been Substantially Complete had there been no Tenant delay). If the
Delivery Date is other than the first day of the month, then the Commencement
Date will be further delayed to the first day of the month following the
Delivery Date but all provisions hereof, including Tenant's obligation to pay
Rent (prorated for a partial month), will be in effect as of the Delivery Date.
 If the Commencement Date is delayed, the Expiration Date shall be extended so
that the Initial Term will continue for its full period and end on the last day
of a calendar month.  The postponement of Tenant's obligation to pay Rent is in
full settlement of all claims which Tenant may otherwise have by reason of
Landlord's delay of delivery of the Premises. Promptly following the
Commencement Date, Landlord and Tenant agree to execute a commencement agreement
in the form attached as Exhibit C setting forth the Commencement Date, the
Expiration Date and such other matters described therein.  Notwithstanding
anything herein to the contrary, Landlord will use commercially reasonable
efforts to cause the Tenant Improvements to be Substantially Complete no later
than 60 days following commencement of construction of the Tenant Improvements,
provided, however, the 60-day period shall be extended by any Tenant Delay (as
defined in Exhibit B) and by delays beyond the reasonable control of Landlord,
including, without limitation, strikes, shortages in materials, weather or other
acts of God.

4.3

Delivery of Possession. Taking possession of the Premises by Tenant on the
Delivery Date is conclusive evidence that the Premises are in the condition
agreed between Landlord and Tenant and acknowledgment by Tenant of satisfactory
completion of any work which Landlord has agreed to perform, including the
Tenant Improvements.  Tenant may, upon written consent by Landlord in its
reasonable discretion, have access to the Premises during Tenant Improvement
construction for the purpose of moving in Tenant-owned furniture, fixtures,
equipment and inventory.  This access and the items so moved in shall not in any
way impede the construction of the Tenant Improvements, nor shall Landlord, its
agent, employees, subcontractors, or any other person on the Premises whether
invited or not invited, be liable for the protection, care or security of
Tenant-owned items.  This Section shall not be construed so as to permit Tenant
to occupy the Premises prior to the satisfaction of all requirements for
Tenant's insurance set forth below or to operate its business from the Premises.
 If Tenant commences its usual business therein, all terms and provisions of
this Lease shall apply as of the date Tenant commences its business, including
the obligation for the payment of all Rent and other amounts owing hereunder,
however, such early occupancy shall not advance the Expiration Date of this
Lease.

5.

RENT.  All amounts, including Base Rent or any additional Rent, to be paid by
Tenant pursuant to this Lease as the context requires are sometimes referred to
collectively as "Rent."  Tenant shall pay Rent to Landlord as follows:

5.1

Base Rent.   Subject to the provisions below, commencing on the Delivery Date
and on the first day of each month thereafter, Tenant shall pay minimum Base
Rent in the amount stated in Section 1.4, in advance without notice.  Rent shall
be paid without set off, abatement, or diminution, at the address set forth in
Section 1.11, or at such other place as Landlord from time to time designates in
writing. Notwithstanding anything to the contrary, Tenant may occupy the
Premises and shall enjoy an abatement of Base Rent (but not additional Rent) for
a 3-month period commencing on the date Tenant's obligation to pay Base Rent
would otherwise commence in accordance with the Lease and terminating 3 months
from such date (the "Abated Rent Period").  Rents payable hereunder are
allocable to, and will be accrued by the parties during, their fiscal periods in
which the same is actually paid.  No portion of the Base Rent paid by Tenant
during periods after the expiration of the Abated Rent Period will be allocated
to such Abated Rent Period, nor is such Rent intended to be allocable to the
Abated Rent Period.

5.2

Operating Expenses.  In addition to Base Rent, Tenant shall pay to Landlord as
additional Rent during the Term hereof, including during the Abated Rent Period,
Tenant's Share, as hereinafter defined, of the Operating











--------------------------------------------------------------------------------







Expenses, as hereinafter defined, for each year of the Term.  Tenant's Share of
Operating Expenses shall be payable in accordance with the following provisions:

5.2.1

"Tenant's Share" is defined, for purposes of this Lease, to be the percentage as
set forth in Section 1.6 hereof, which percentage is determined by dividing the
approximate square footage of the Premises by the total approximate square
footage of the space contained in the entire Building, as such square footages
are set forth in Section 1 hereof.   It is understood and agreed that Tenant's
Share is subject to revision in the event the actual size of the Building is
increased or decreased by Landlord, as provided for herein

5.2.2

"Operating Expenses" is defined, for purposes of this Lease, to include all
reasonable costs incurred by Landlord for or in connection with the ownership,
management, operation, maintenance and repair of the Building as is necessary to
keep the Building in a safe and good order and condition including as is
required by all applicable laws and regulations.  Operating Expenses may include
but are not limited to, the following:

(1)

The maintenance and repair of common areas, if any;

(2)

The maintenance and repair, including striping and sealing where applicable, of
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, stairways, parkways and driveways;

(3)

Snow removal (Landlord is responsible for snow removal of more than 2");

(4)

The preventative maintenance and repair of all heating, air conditioning,
plumbing, electrical systems, life safety equipment (including fire detection
and suppression systems), locks and security systems, telecommunication and
other equipment used in common by, or for the benefit of Tenant, tenants or
occupants of the Building;

(5)

The maintenance, repair and replacement of all landscaped areas, including
irrigation systems and fences;

(6)

Window washing and the maintenance and repair of parking lot lighting;

(7)

The preventative maintenance and repair of Building exteriors (including roofs)
and any other publicly mandated services to the Building;

(8)

The cost of all utilities including water, sewer, gas, and electricity, except
for those utilities separately metered and paid for by Tenant or tenants;

(9)

All reasonable costs incurred in the maintenance and/or cleaning of the Building
or Premises;

(10)

All real property taxes and assessments levied against the Building or land by
any governmental or quasi-governmental authority or under any covenants,
declarations, easements or restrictions (collectively referred to herein as
"Taxes"). Taxes are computed on an accrual basis based on the year in which they
are levied;

(11)

Insurance premiums for the Building, including property damage coverage,
together with loss of rent endorsement; the part of any claim paid under the
deductible portion of any insurance policy carried by Landlord; public liability
insurance; and any other insurance carried by Landlord on any component parts of
the Building;

(12)

All reasonable labor costs, including wages, costs of worker's compensation
insurance, payroll taxes, fringe benefits, including pension, profit-sharing and
health, and legal fees and other costs incurred in resolving any labor dispute;

(13)

Professional building management fees (which fees will not exceed 4% of gross
rental due from Tenant hereunder), costs and expenses, including costs of office
space and storage space required by management for performance of its services;

(14)

Reasonable legal, accounting, inspection, and other consulting fees (including
fees for consultants for services designed to produce a reduction in Operating
Expenses or improve the operation, maintenance or state of repair of the project
of which the Premises are a part).

Operating Expenses shall specifically not include:

(a)

The costs of replacements of equipment or improvements that are considered
capital items under Generally Accepted Accounting Principles ("GAAP");











--------------------------------------------------------------------------------







(b)

The costs of alterations of tenant spaces or other capital expenditures except
for such costs, as reasonably amortized by Landlord, where one of the purposes
of such capital expenditure was to improve Building operating efficiency
resulting in cost savings to Tenant;

(c)

Any principal and interest payments on mortgages;

(d)

Leasing commissions or other related leasing expenses;

(e)

Any expenses paid by any tenant directly to third parties, or as to which
Landlord is otherwise reimbursed by any third party, other tenant or tenants, or
by insurance proceeds.

Notwithstanding anything to the contrary, to the extent Landlord determines it
is beneficial to share costs or expenses for employees, utilities or other
services or costs attributable to the Building and other buildings owned or
managed by Landlord or its affiliates, Landlord may allocate such expenses as
Landlord reasonably determines so long as such allocation accurately reflects
the distribution of such costs.  Landlord reserves the right at any time to
reasonably change the method of calculation or allocation of such costs and
expenses and in making any computations contemplated hereby and Landlord’s
accountants may make such other modifications to the computations as are
required to achieve the reasonable allocation of the costs and expenses.

The Operating Expenses for the first and last years of the Term shall be
prorated according to that portion of such year as to which Tenant is
responsible for a share of such expenses.  Certain items of maintenance (such as
landscape maintenance and snow removal) are performed by Landlord on numerous
areas owned and/or maintained by Landlord, in addition to the Premises, and the
cost thereof cannot be precisely ascribed to the Premises.  As to such services
which are performed on areas in addition to the Premises, the cost for all areas
so serviced shall be allocated to the Premises in proportion to the square feet
of building floor space in the Premises compared to the square feet of building
floor space in the entire area to which such services are provided.  Landlord
shall keep reasonable records of such cost.  

5.2.3

Operating Expenses for the calendar year in which the Term commenced have been
estimated (the "Initial Estimate") and such Initial Estimate is set forth in
Section 1.6 of this Lease.  Until notice is given by Landlord of a change in
such estimate, Tenant shall make estimated monthly payments in the amount last
advised by Landlord; the amount of such estimate that Tenant is obligated to pay
as of the commencement of Tenant's obligations under this Lease as Tenant's
Share of Operating Expenses is set forth as the Initial Estimated Payment in
Section 1.6 of this Lease.  Landlord shall deliver to Tenant within 60 days
after the expiration of each calendar year a reasonably detailed statement
showing Tenant's Share of the actual Operating Expenses incurred during such
year.  If Tenant's payments under this Section during said subsequent year
exceed Tenant's Share of actual Operating Expenses as indicated on said
statement, Tenant shall be entitled to credit the amount of such overpayment
against Tenant's Share of Operating Expenses next falling due.  If Tenant's
payments under this Section during the subject calendar year were less than
Tenant's Share of actual Operating Expenses as indicated on said statement,
Tenant shall pay to Landlord the amount of the deficiency within 30 days after
delivery by Landlord to Tenant of said statement. During any periods of
adjustments and prior to receipt of Landlord's statement, Tenant shall continue
to pay Landlord the amount of the estimated payment for the prior calendar year
and a retroactive adjustment, if applicable, shall be made after Tenant's
receipt of the statement which sets forth the new estimated payment. Landlord
and Tenant shall forthwith adjust between them any balance determined to exist
with respect to that portion of the last year for which Tenant is responsible as
to Operating Expenses, notwithstanding that the Term may have terminated before
the end of such year and such obligation shall survive the expiration or earlier
termination of this Lease.  If Tenant disputes an adjustment submitted by
Landlord or a proposed increase or decrease in the estimated payment, Tenant
shall give Landlord notice of such dispute within 30 days after Tenant's receipt
of the adjustment.  If Tenant does not give Landlord timely notice, Tenant
waives its right to dispute the particular adjustment.  If Tenant timely
objects, Tenant may engage its own certified public accountants ("Tenant's
Accountants") to verify the accuracy of the statement complained of or the
reasonableness of the estimated increase or decrease.  Tenant's Accountants
shall enter into a confidentiality agreement satisfactory to Landlord.  If
Tenant's Accountants determine that an error has been made, Landlord's
accountants and Tenant's Accountants shall endeavor to agree upon the matter,
failing which such matter shall be submitted to an independent certified public
accountant selected by Landlord, with Tenant's reasonable approval, for a
determination which will be conclusive and binding upon Landlord and Tenant.
 Tenant shall pay for all costs incurred by Tenant for Tenant's Accountants,
unless Tenant's Accountants disclose an error, acknowledged by Landlord's
accountants (or found to have occurred through the above independent
determination), of more than 10% in the computation of the total amount of
Operating Expenses, in which event Landlord shall pay the reasonable costs of
Tenant's Accountants incurred by Tenant so long as Tenant's Accountants are
engaged on a non-contingency basis to prepare such audit.  Notwithstanding the
pendency of any dispute, Tenant shall continue to pay Landlord the amount of the
estimated payment or adjustment determined by Landlord's accountants until the
adjustment has been determined to be incorrect.  If it is determined that any
portion of the Operating Expenses were not properly chargeable to Tenant, then
Landlord shall promptly credit or refund the appropriate sum to Tenant.

5.3

Late Charges.  Tenant will pay a late charge equal to 5% of any monthly Base
Rent payment or other payment not paid when due, which payment shall be in
addition to any interest elsewhere provided for.  As a courtesy, in the first
instance of late payment in each 12-month period following the Commencement
Date, such late charge will not be assessed until the 5th day after Landlord has
given written notice that the payment is late.











--------------------------------------------------------------------------------







5.4

Security Deposit.   Tenant has deposited and will keep on deposit at all times
during the Term with Landlord the Deposit as security for the payment and
performance of Tenant's obligations under this Lease, including but not limited
to payment of all Rent due under the terms hereof.  Landlord shall not owe
Tenant any interest on the Deposit.  At Landlord's reasonable election,
deductions may be made by Landlord from the amount so retained for the
reasonable cost of repairs to the Premises which should have been performed by
Tenant, for any Base Rent, additional Rent payment or any other sum delinquent
under the terms hereof, and for any sum used by Landlord in any manner to cure
any default in the performance of Tenant under the terms of this Lease.  In the
event deductions are so made during the Term, upon notice by Landlord, Tenant
shall redeposit such amounts so expended so as to maintain the Deposit in the
amount as herein provided for, within 10 days after receipt of such written
demand from Landlord.  Nothing herein contained shall limit the liability of
Tenant as to any repairs or maintenance of the Premises; and nothing herein
shall limit the obligation of Tenant promptly to pay all sums otherwise due
under this Lease and to comply with all the terms and conditions hereof.  The
remaining amount of the Deposit will be refunded to Tenant or to whoever is then
the holder of Tenant's interest in this Lease, without interest, within 60 days
after full performance of this Lease by Tenant.

5.5

Proration of Rent for Partial Months.  If the Term begins on other than the
first day of a month, Base Rent and additional Rent from such date until the
first day of the next succeeding calendar month shall be prorated on the basis
of the actual number of days in such calendar month and shall be payable in
advance.  If the Term terminates on other than the last day of the calendar
month, Rent from the first day of such calendar month until such termination
date shall be prorated on the basis of the actual number of days in such month,
and shall be payable in advance.

6.

TAXES - REAL PROPERTY - PAID BY TENANT - PROTEST.  Tenant shall pay as Operating
Expenses, Tenant's Share of all real estate taxes and assessments, as shall,
from and after the date hereof, be assessed upon the Premises and any
appurtenances or improvements thereto in accordance with Section 5.  The real
estate taxes and assessments for the year in which the Term shall begin, as well
as for the year in which this Lease shall end, shall be apportioned so that
Tenant shall pay only the portions that correspond with the portions of such
years as are within the Term.  In the event that the Premises are assessed for
tax purposes as a part of a larger parcel, the tax on the entire parcel shall be
prorated in proportion to the number of square feet of Building floor space on
each portion of the entire parcel.

Upon written request from Tenant, Landlord shall protest the tax assessment on
the Premises, to the extent that Landlord, in good faith, believes that such
protest is justifiable and likely to be successful.  In the event of any such
protest Tenant shall nevertheless pay to Landlord the taxes as assessed and
Tenant shall be entitled to the appropriate share of any refund.  Tenant shall
not protest any real property tax assessment on the Premises.

7.

TAXES - TENANT'S PERSONAL PROPERTY - PAID BY TENANT.  Tenant shall be
responsible for and timely pay any and all personal property taxes assessed
against any furniture, fixtures, equipment and items of a similar nature
installed and/or located in or about the Premises by Tenant.

8.

UTILITIES AND SECURITY SERVICES

8.1

Utilities.  Except as set forth herein, Landlord shall not be required to
furnish to Tenant any utility services of any kind, such as but not limited to
water, sewer, hot water, heat, gas, electricity, light, telephone, cable TV or
other utilities used, rendered, or supplied, upon or in connection with the
Premises.  Tenant shall obtain and contract directly with the respective utility
provider and pay all charges for any utilities separately metered to the
Premises. Tenant agrees that Landlord shall not be liable for directly
contracted utility services not being supplied to the Premises. Tenant
irrevocably appoints Landlord as Tenant's attorney-in-fact solely for the
purpose of terminating Tenant's account with any provider of such utilities, if
Tenant abandons the Premises or if this Lease is terminated.

Tenant shall pay as Operating Expenses, Tenant's Share of all utilities
servicing the Premises on common meters with other tenants, including but not
limited to water, sewer, hot water, heat, gas, electricity, light, telephone,
cable TV.  Tenant agrees that Landlord shall not be liable for failure to supply
any utility service during any period Landlord is unable to furnish such
services and Landlord uses reasonable diligence to supply such services, it
being understood that Landlord reserves the right to discontinue temporarily
such services, or any of them, at such times as may be necessary by reason of
accident, unavailability of employees, repairs, alterations or improvements, or
whenever by reason of strikes, lockouts, riots, acts of God or any other
happening beyond control of Landlord.  Landlord's obligations to furnish
services shall be conditioned upon the availability of adequate sources.
 Landlord shall have the right to enter upon the Premises at all reasonable
times in order to make such repairs, alterations and adjustments as shall be
necessary in order to comply with the provisions of any mandatory or voluntary
fuel or energy saving or similar statute, regulation or program.

8.2

Private Security Service.  Landlord may, in its sole discretion, engage a
private security service, as an independent contractor, to patrol an area which
includes the Premises.  If Landlord does so employ a











--------------------------------------------------------------------------------







private security service, the cost thereof shall be considered an Operating
Expense as defined in Section 5.2.2 herein.

Landlord shall have absolutely no obligation to engage a private security
service.

9.

HOLDING OVER.  If, after expiration of the Term, Tenant shall remain in
possession of the Premises and continue to pay Rent without a written agreement
as to such possession, then Tenant shall be deemed a month-to-month Tenant and
the Base Rent rate during such holdover tenancy shall be equivalent to one and
one-half times the monthly Base Rent paid for the last month of tenancy under
this Lease, plus payment of all additional Rent under this Lease.  Such
month-to-month tenancy may be terminated by Landlord at midnight on any day
which is more than 29 days after date of delivery of Landlord's written notice
of termination to Tenant. No holding over by Tenant shall operate to renew or
extend this Lease without the written consent of Landlord.

10.

ALTERATION - CHANGES AND ADDITIONS - RESPONSIBILITY - NO HOLES IN ROOF - NO NEW
EQUIPMENT ON ROOF.  Subject to Landlord's consent that any alterations requested
by Tenant do not negatively affect the integrity of the Premises, in Landlord's
reasonable discretion, Tenant may, during the Term, at Tenant's expense, erect
inside partitions, add to existing electric power service, add telephone outlets
or other communication services, add light fixtures, install additional heating
and/or air conditioning or make such other changes or alterations as Tenant may
desire, provided that prior to commencement of any such work, Tenant shall
submit to Landlord a set of fully detailed working drawings and specifications
for the proposed alteration, prepared by a licensed architect or engineer.  If
Tenant so requests, Landlord will have the drawings and specifications prepared
for Tenant, at Tenant's expense, utilizing Landlord's in-house staff.  Tenant
will pay Landlord's customary hourly charges for such services, as additional
Rent, to be paid within 10 days after delivery of invoice.  In particular, but
not as a limitation, the working drawings must fully detail changes to
mechanical, wiring and electrical, lighting, plumbing and HVAC systems to
Landlord's satisfaction.  Landlord may refuse to consent to the alterations
because of the inadequacy of the drawings and specifications.  Tenant may not
commence the alterations until Landlord's written consent has been given.  Any
additions or alterations requested by Tenant of the telecommunication or data
transmission equipment, facilities, lines or outlets on the Premises shall be
performed only with Landlord's consent, and only by Landlord's approved
contractor.

If the drawings and specifications are adequate, to Landlord's reasonable
satisfaction, then Landlord will not unreasonably withhold its consent to the
alterations, except that Landlord may withhold its consent to new or altered
openings (holes) in the roof, or placement of additional equipment on the roof,
as follows.  Landlord may withhold its consent to new openings in the roof or
placement of additional equipment on the roof unless Landlord, in its sole
discretion, is satisfied that the risk of increased leakage or risk of more
frequent repairs or maintenance of the roof is acceptable to Landlord.  Any new
or altered opening in the roof, or placement of additional equipment thereon,
shall be considered an alteration which requires the prior written consent of
Landlord.  If within 30 days after such plans and specifications are submitted
by Tenant to Landlord for such approval, Landlord shall have not given Tenant
notice of disapproval, stating the reason for such disapproval, such plans and
specifications shall be deemed approved by Landlord on the 5th business day
after the date on which Tenant provides written request to Landlord following
such 30-day period.  As a condition of approval for such alternations, Landlord
shall have the right to require Tenant to furnish adequate bond or other
security acceptable to Landlord for performance of and payment for the work to
be performed.  

At the end of this Lease, all such fixtures, equipment, additions and/or
alterations (except trade fixtures installed by Tenant) shall be and remain the
property of Landlord, provided, however, Landlord shall have the option to
require Tenant to remove any or all such fixtures, equipment, additions, and/or
alterations and restore the Premises to the condition existing immediately prior
to such change and/or installation, normal wear and tear excepted, all at
Tenant's cost and expense.  All work done by Tenant shall conform to appropriate
city, county and state building codes and health standards and OSHA standards
and Tenant shall be responsible for obtaining and paying for building permits.

If any such work done by Tenant causes damage to the structural portion,
exterior finish or roof of the Premises, then the costs of repair of such
damage, and of all further maintenance and repairs to such structural portion,
exterior finish or roof during the Term shall thereafter be the responsibility
of Tenant.

Neither Landlord's right of entry, nor any actual inspection by Landlord, nor
Landlord's actual knowledge of any alteration accomplished or in progress shall
constitute a waiver of Landlord's rights concerning alterations by Tenant.

11.

MECHANIC'S LIENS.  Tenant shall pay all costs for construction done by it or
caused to be done by it on the Premises as permitted by this Lease.  Tenant
shall keep the Building, other improvements and land of which the Premises are a
part free and clear of all mechanic's liens resulting from construction by or
for Tenant.  Tenant shall have the right to contest the correctness or validity
of any such lien if, immediately on demand by Landlord, Tenant deposits with
Landlord and/or any appropriate court or title insurance company a bond or sum
of money sufficient to allow issuance of title insurance against the











--------------------------------------------------------------------------------







lien and/or to comply with the statutory requirements for discharge of the lien
found in § 38-22-130 and § 38-22-131, Colorado Revised Statutes, or any
successor statutory provision.  Landlord shall have the right to require
Tenant's contractor(s), subcontractors and materialmen to furnish to both Tenant
and Landlord adequate lien waivers on work or materials paid for, in connection
with all periodic or final payments, by endorsement on checks, making of joint
checks, or otherwise, and Landlord shall have the right to review invoices prior
to payment. Tenant's failure to act in accordance with the foregoing shall be an
event of default, subject to any applicable grace, notice or cure periods set
forth in Section 22 hereof, and Landlord may, in addition to other remedies, pay
such amounts, which together with reasonable attorneys' fees incurred and
interest, shall be immediately due Landlord upon notice.  Landlord reserves the
right to post notices on the Premises that Landlord is not responsible for
payment of work performed and that Landlord's interest is not subject to any
lien.

12.

UNIFORM SIGNS; NO "FOR RENT" SIGNS.   It is Landlord's intent to maintain
uniformity of signage throughout the area where signs may be controlled by
Landlord.  Tenant shall place no signs on the Premises or the Building (except
inside the Premises and that are not visible from outside the Premises) without
prior written consent of Landlord. If Landlord approves signage, Tenant shall be
responsible for removing such signage and restoring the area of the Building on
which the signage was mounted on or before the Expiration Date or earlier
termination of this Lease

Tenant may not put any signs on the Premises indicating that the same are for
rent, or available for assignment or sub-lease, and may put no signs of real
estate brokers on the Premises.

Tenant shall have the right, subject to Landlord's signage criteria and the
regulations, codes and covenants of the City of Longmont and the Park, to place
identification signage at the entry to the Premises, at Tenant's cost and
expense.

13.

MAINTENANCE AND REPAIRS OF THE BUILDING; LANDLORD NOT LIABLE FOR DAMAGE TO
CONTENTS.  Landlord shall be responsible for maintenance and repairs of the
roof, exterior finish  and structural portions of the Building  at the sole cost
and expense of Landlord (however, all expenditures by Landlord in this regard
shall be included in Operating Expenses as defined in Section 5.2.2 except where
specifically excluded) provided, however, that if any such maintenance or
repairs are necessitated by the acts of Tenant or its employees, agents,
contractors, sub-contractors, licensees, invitees or guests, Tenant shall
reimburse Landlord for the cost of same, as additional Rent, to be paid within
10 days after delivery of invoice.  All other maintenance, repairs and
replacements within the Premises shall be performed by Tenant, at its own
expense, including all necessary maintenance, repairs and replacements to pipes,
plumbing systems, electrical systems, window or other glass, doors, fixtures,
interior decorations, and all other appliances and appurtenances.  Such repairs
and replacements, ordinary as well as extraordinary, shall be made promptly, as
and when necessary, so that the Premises are maintained in first class
condition.  All such maintenance, repairs and replacements shall be in quality
and class at least equal to the original work.  On default of Tenant in making
such maintenance, repairs or replacements, Landlord may, but shall not be
required to, make such repairs and replacements for Tenant's account, and the
expense shall constitute and be collectable as additional Rent, together with
interest thereon as hereinafter provided.

Notwithstanding Landlord's obligations elsewhere set forth in this Lease, under
no circumstances shall Landlord be liable for damage to the contents of the
Building or consequential damages to Tenant.  Tenant shall indemnify and save
harmless Landlord of and from liability for damages, liability or any claims
against Landlord, including costs, reasonable attorney's fees and expenses of
Landlord in defending against the same, on account of any injury to (or death
of) any employee, agent, representative or invitee of Tenant, except for any
injury (or death) caused by the negligence or intentional act of Landlord or its
employees or agents.

14.

CONDITION UPON SURRENDER - RETURN OF KEYS.  Tenant shall vacate the Premises in
the same condition as when received, ordinary wear and tear excepted, cleaned to
the same standard as when received, and shall remove all of Tenant's property,
so that Landlord can repossess the Premises not later than midnight on the day
upon which this Lease or any extension hereof ends, whether upon notice,
holdover or otherwise.  Landlord shall have the same rights to enforce this
covenant by ejectment and for damages or otherwise as for the breach of any
other conditions or covenant of this Lease.  Upon termination of this Lease,
Tenant shall deliver to Landlord keys that operate all locks on the exterior or
interior of the Premises, including, without limitation, keys to locks on
cupboards and closets.  Tenant shall retrieve all keys to the Premises which
Tenant has delivered to employees or others, and include same with the keys
delivered to Landlord.

15.

STORAGE OUTSIDE THE BUILDING; NO WASTE; NO NUISANCE; COMPLIANCE WITH LAWS;
FUTURE RULES AND REGULATIONS.  Tenant shall use the Premises for the Permitted
Use and for no other purpose, and occupancy is limited to the Occupancy Limit.
 Tenant shall conform to all present and future laws and ordinances of any
governmental authority having jurisdiction over the Premises, and will make no
use in violation of same.  No outside storage shall be allowed unless first
approved by Landlord in writing and then only in such areas as are designated as
storage areas by Landlord. Tenant shall not commit or suffer any waste on the
Premises.  Tenant shall not permit any nuisance to be maintained on the Premises
nor permit any disorderly conduct, noise, vibrations, or odors or other activity
that may be dangerous or offensive to other occupants of any other part of the
property of which the Premises are a part and/or of any adjoining property.











--------------------------------------------------------------------------------







As part of a common scheme for orderly development, use and protection, of its
various properties and those properties adjacent to the Premises, Landlord may
impose upon Tenant reasonable rules and regulations concerning parking and
vehicle traffic; locations at which deliveries are to be made and access
thereto; trash disposal; use of common areas such as recreation areas,
corridors, and sidewalks; signs and directories; use of communication wires or
cables which are used in common but which may be inadequate fully to serve all
the demands placed upon them; provided that such rules and regulations shall be
uniform in their application and shall not violate the express terms of this
Lease elsewhere set forth.

16.

LIABILITY FOR OVERLOAD.  Tenant shall be liable for the cost of any damage to
the Premises or the Building or the sidewalks and pavements adjoining the same
which results from the movement of heavy articles or heavy vehicles or utility
cuts made by or on behalf of Tenant.  Tenant shall not overload the floors or
any other part of the Premises.

17.

INSURANCE.

17.1

Landlord's Insurance.  Landlord shall keep the Building and improvements insured
throughout the Term against losses covered by ISO Causes of Loss - Special Form
Coverage, as defined in the insurance industry, which shall also cover loss of
rents.  Landlord shall pay any premium on such policy and such costs shall be
included in Operating Expenses. Landlord may purchase a single policy covering
buildings and grounds in addition to the Building and the Premises.  In that
event, the premium shall be allocated among the various covered buildings and
the Premises in proportion to the number of square feet of building floor space
in each area.

17.2

General Liability Insurance.  Tenant agrees to carry comprehensive general
liability insurance in the minimum total amount of ONE MILLION Dollars
($1,000,000.00) for each occurrence of bodily injury and ONE MILLION Dollars
($1,000,000.00) for each occurrence of property damage or $1,000,000 Combined
Single Limits (CSL) bodily injury and property damage. Tenant also agrees to
carry Comprehensive Automobile Liability insurance with a combined single limit
of not less than $1,000,000 per occurrence for bodily injury and property
damage.  Tenant shall supply to Landlord certificates of insurance as provided
in Section 17.6.  In the event Tenant fails to secure such insurance or to give
evidence to Landlord of such insurance by depositing with Landlord certificates
as provided below, Landlord may purchase such insurance in Tenant's name and
charge Tenant the premiums therefor.  Bills for the premiums therefor shall be
deemed and paid as additional Rent due within 10 days after delivery of invoice.
 Landlord, Goff Capital Partners, L.P., Flatiron Property Management LLC and
such other parties that Landlord shall reasonably require from time to time
shall be named as additional insured's (using endorsement form CG 20 10 07 04 or
such other form Landlord may require from time to time) in all of the foregoing
insurance policies with a statement to that effect set forth in the certificates
of insurance furnished to Landlord.  Flatiron Property Management LLC, having an
address of 2101 Ken Pratt Boulevard, Suite 101, Longmont, Colorado 80501, or
such other party that Landlord shall require from time to time, shall be named
"Certificate Holder" on all certificates of insurance required hereunder.  In
the event Tenant has multiple locations all insured under one policy, then
Tenant shall provide to Landlord an aggregate limit endorsement specific to the
Premises.

17.3

Tenant Improvements.  Tenant agrees to carry insurance covering all of Tenant's
leasehold improvements, alterations, additions, trade fixtures, merchandise and
personal property from time to time in, on or upon the Premises, in an amount
not less than 100% of the full replacement cost of such items from time to time
during the Term, providing protection against any peril included within an
"All-Risk" policy, with a deductible amount not to exceed $10,000.  Any policy
proceeds shall be used for the repair or replacement of the property damaged or
destroyed unless this Lease shall cease and terminate due to destruction of the
Premises as provided below. Leasehold improvements shall include all
improvements above the concrete floor and below the concrete or steel roof deck
and roof structure whether completed specifically for Tenant or existing prior
to the Commencement Date and those tenant improvements made by Tenant or on
Tenant's behalf by Landlord.

17.4

Other Insurance.  Intentionally Omitted.

17.5

Waiver of Subrogation.  Landlord and Tenant waive all rights of recovery against
the other and its respective officers, partners, members, agents,
representatives, and employees for loss or damage to its real and personal
property kept in the Building which is capable of being insured against under
ISO Causes of Loss - Special Form Coverage, or for loss of business revenue or
extra expense arising out of or related to the use and occupancy of the
Premises.  Tenant also waives all such rights of recovery against Landlord's
Building manager and/or property manager.  Each party shall, upon obtaining the
property damage insurance required by this Lease, notify the insurance carrier
that the foregoing waiver is contained in this Lease and obtain an appropriate
waiver of subrogation provision in the policies.

17.6

Other Provisions Regarding Tenant's Insurance.  All insurance required of Tenant
in this Lease shall be effected under enforceable policies issued by insurers
licensed to do business in Colorado with a Best's Financial Strength Rating of
no less than A-X.  At least 30 days prior to the expiration date of any such
policy, a certificate evidencing a new or renewal policy shall be delivered by
Tenant to Landlord.  Within 15 days after the premium on any policy shall become
due and payable, Landlord shall be furnished with satisfactory evidence of its
payment.  To the extent obtainable, all policies shall contain an agreement
that, notwithstanding any act or negligence of Tenant which might otherwise
result in forfeiture of











--------------------------------------------------------------------------------







such insurance, such policies shall not be canceled except upon 30 days prior
written notice to Landlord, and that the coverage afforded thereby shall not be
affected by the performance of any work in or about the Premises.

If Tenant provides any insurance required of Tenant by this Lease in the form of
a blanket policy, Tenant shall furnish satisfactory proof that such blanket
policy complies in all respects with the provisions of this Lease, and that the
coverage thereunder is at least equal to the coverage which would be provided
under a separate policy covering only the Premises.

17.7

Changes in Standard Policies.  If the definition of insurance industry policy
language relating to "All-Risk" insurance or other term changes, the insurance
requirements hereunder shall be modified to conform to the existing insurance
industry language; however, the dollar amount of the coverage's required under
this Lease shall not be less than those existing at the time of the effective
beginning date of this Lease.

17.8

No Use of Premises in Violation of Insurance Policies.  Tenant shall make no use
of the Premises which would void or make voidable any insurance upon the
Premises or Building or which would increase any insurance premiums for
insurance on the Premises or the Building.

18.

FIRE REGULATIONS - TENANT RESPONSIBILITY.  It shall be Tenant's sole and
exclusive responsibility to meet all fire regulations of any governmental unit
having jurisdiction over the Premises to the extent such regulations affect
Tenant's operations, at Tenant's sole expense.

19.

REPLACEMENT OF BUILDING - CASUALTY DAMAGE.  

19.1

If the Premises are damaged or destroyed by fire or other cause at any time
after the date of this Lease, (collectively a "Casualty"), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any common areas necessary to provide access to
the Premises ("Completion Estimate").  If the Completion Estimate indicates that
the Premises or any part of the Building necessary to provide access to the
Premises cannot be made tenantable within 180 days from the date of the
Casualty, then either party shall have the right to terminate this Lease upon
written notice to the other within ten (10) days after Tenant's receipt of the
Completion Estimate. Tenant, however, shall not have the right to terminate this
Lease if the Casualty was caused by the negligence or intentional misconduct of
Tenant.  Notwithstanding the foregoing, if there shall occur a partial
destruction of the Premises, or the Building containing the Premises, as a
result of a Casualty during the last three (3) years of the Lease term, Landlord
or Tenant shall have the option to terminate this Lease upon giving written
notice to the other within thirty (30) days after such Casualty.  For purposes
of this subparagraph, "partial destruction" shall be deemed destruction to an
extent of at least thirty-three and one-third percent (33-1/3%) of the then full
replacement cost of the Premises or the Building containing the Premises as of
the date of such Casualty.

19.2

If this Lease is not terminated, Landlord shall proceed with due diligence to
repair or restore the Premises to the same condition as existed before such
damage or destruction, and as soon as possible thereafter will give possession
to Tenant of the Premises without diminution or change of location.  

19.3

In the event the Premises are rendered temporarily untenantable as a result of a
Casualty, Rent shall abate on the untenantable area until the Premises are
restored to their former condition, abatement to be based on the square feet of
Building floor space in the untenantable area compared to the total square feet
of Building floor space in the Premises. To the extent the Casualty results from
the negligence or other action of Tenant or its employees, agents, contractors,
subcontractors, invitees, guests or licensees, Tenant shall pay for the
restoration or repair, to the extent the cost of same is not covered by
Landlord’s insurance.

20.

ENVIRONMENTAL MATTERS.

20.1

Definitions.

20.1.1

Hazardous Material.  Hazardous Material means any substance:

(a)

the presence of which requires investigation, notice or remediation under any
federal, state or local statute, regulation, ordinance, order, action, policy or
common law; or

(b)

which is or becomes defined as a "hazardous material," "hazardous waste,"
"hazardous substance," "regulated substance," "pollutant" or "contaminant" under
any federal, state or local statute, regulation, rule or ordinance or amendments
thereto including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601 et seq.), Toxic Substances
Control Act (15 U.S.C. §2601 et seq.), the Colorado Underground Storage Tank Act
(Colo. Rev. Stat. §25-18-101 et seq.), and/or the Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.); or

(c)

which is toxic, explosive, corrosive, flammable, radioactive, carcinogenic,
mutagenic, or otherwise hazardous and is or becomes regulated by any
governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, the State of Colorado or any political
subdivision thereof; or











--------------------------------------------------------------------------------







(d)

the presence of which poses or threatens to pose a hazard to the health or
safety of persons on or about the Premises or any adjacent properties; or

(e)

which contains gasoline, diesel fuel or other petroleum hydrocarbons; or

(f)

which contains polychlorinated biphenyls (PCBs), asbestos or urea formaldehyde
foam insulation; or

(g)

radon gas.

20.1.2

Environmental Requirements.  Environmental Requirements means all applicable
present and future statutes, regulations, rules, ordinances, codes, licenses,
permits, orders, approvals, plans, authorizations, concessions, franchises, and
similar items, of all governmental agencies, departments, commissions, boards,
bureaus, or instrumentalities of the United States, states and political
subdivisions thereof and all applicable judicial, administrative, and regulatory
decrees, judgments, and orders relating to the protection of human health or the
environment, including, without limitation:

(a)

All requirements, including but not limited to those pertaining to reporting,
licensing, permitting, investigation, and remediation of emissions, discharges,
releases, or threatened releases of Hazardous Materials, chemical substances,
pollutants, contaminants, or hazardous or toxic substances, materials or wastes
whether solid, liquid, or gaseous in nature, into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of chemical
substances, pollutants, contaminants, or hazardous or toxic substances,
materials, or wastes, whether solid, liquid, or gaseous in nature; and

(b)

All requirements pertaining to the protection of the health and safety of
employees or the public.

20.1.3

Environmental Damages.  Environmental Damages means all claims, judgments,
damages, losses, penalties, fines, liabilities (including strict liability),
encumbrances, liens, costs, and expenses of investigation and defense of any
claim, whether or not such claim is ultimately defeated, and of any good faith
settlement or judgment, of whatever kind or nature, contingent or otherwise,
matured or unmatured, foreseeable or unforeseeable, including without limitation
reasonable attorneys' fees and disbursements and consultants' and witnesses'
fees, any of which are incurred at any time as a result of the existence of
Hazardous Material upon, about, beneath the Premises or migrating or threatening
to migrate from the Premises, or the existence of a violation of Environmental
Requirements pertaining to the Premises, including without limitation:

(a)

Damages for personal injury, or injury to property or natural resources
occurring upon or off of the Premises, foreseeable or unforeseeable, including,
without limitation, lost profits, consequential damages, the cost of demolition
and rebuilding of any improvements on real property, interest and penalties
including but not limited to claims brought by or on behalf of employees of
Tenant;

(b)

Reasonable fees incurred for the services of attorneys, consultants,
contractors, experts, laboratories and all other costs incurred in connection
with the investigation or remediation of such Hazardous Materials or violation
of Environmental Requirements including, but not limited to, the preparation of
any feasibility studies or reports or the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration or
monitoring work required by any federal, state or local governmental agency or
political subdivision or court, or reasonably necessary to make full economic
use of the Premises and any other property in a manner consistent with its
current use or otherwise expended in connection with such conditions, and
including without limitation any reasonable attorneys' fees, costs and expenses
incurred in enforcing this Lease or collecting any sums due hereunder;

(c)

Liability to any third person or governmental agency to indemnify such person or
agency for costs expended in connection with the items referenced herein; and

(d)

Diminution in the value of the Premises and adjoining property, and damages for
the loss of business and restriction on the use of or adverse impact on the
marketing of rentable or usable space or of any amenity of the Premises and
adjoining property.

20.2

Tenant's Obligation to Indemnify, Defend and Hold Harmless.  Tenant, its
successors, assigns and guarantors, agree to indemnify, defend, reimburse and
hold harmless the following persons from and against any and all Environmental
Damages arising from activities of Tenant or its employees, agents, contractors,
subcontractors, or guests, licensees, or invitees which (1) result in the
presence of Hazardous Materials upon, about or beneath the Premises or migrating
from the Premises, or (2) result in the violation of any Environmental
Requirements pertaining to the Premises and the activities thereon:











--------------------------------------------------------------------------------







20.2.1

Landlord;

20.2.2

any other person who acquires an interest in the Premises in any manner,
including but not limited to purchase at a foreclosure sale or otherwise; and

20.2.3

the directors, officers, shareholders, employees, partners, agents, contractors,
subcontractors, experts, licensees, affiliates, lessees, mortgagees, trustees,
heirs, devisees, successors, assigns, guests and invitees of such persons.

This obligation shall include, but not be limited to, the burden and expense of
the indemnified parties in defending all claims, suits and administrative
proceedings, including reasonable attorneys' fees and expert witness and
consulting fees, even if such claims, suits or proceedings are groundless, false
or fraudulent, and conducting all negotiations of any description, and paying
and discharging, when and as the same become due, any and all judgments,
penalties or other sums due against such indemnified persons, and all such
expenses incurred in enforcing the obligation to indemnify.  Tenant, at its sole
expense, may employ additional counsel of its choice to associate with counsel
representing the indemnified parties.

20.3

Tenant's Obligation to Remediate.  Notwithstanding the obligation of Tenant to
indemnify Landlord pursuant to this Lease, Tenant shall, upon demand of
Landlord, and at its sole cost and expense, promptly take all actions to
remediate the Premises which are reasonably necessary to mitigate Environmental
Damages or to allow full economic use of the Premises, or are required by
Environmental Requirements, which remediation is necessitated by the 1)
introduction of a Hazardous Material upon, about or beneath the Premises or 2) a
violation of Environmental Requirements, either of which is caused by the
actions of Tenant, its employees, agents, contractors, subcontractors, guests,
invitees or licensees.  Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Premises, the preparation of
any feasibility studies, reports or remedial plans, and the performance of any
cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off of the Premises.  Tenant shall take all
actions necessary to restore the Premises to the condition existing prior to the
introduction of Hazardous Material upon, about or beneath the Premises,
notwithstanding any lesser standard of remediation allowable under applicable
law or governmental policies.  All such work shall be performed by one or more
contractors, selected by Tenant and approved in advance and in writing by
Landlord.  Tenant shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable requirements of governmental
entities.  Any such actions shall be performed in a good, safe and workmanlike
manner and shall minimize any impact on the business conducted at the Premises.
 Tenant shall pay all costs in connection with such investigatory and remedial
activities, including but not limited to all power and utility costs, and any
and all taxes or fees that may be applicable to such activities.  Tenant shall
promptly provide to Landlord copies of testing results and reports that are
generated in connection with the above activities, and copies of any
correspondence with any governmental entity related to such activities.
 Promptly upon completion of such investigation and remediation, Tenant shall
permanently seal or cap all monitoring wells and test holes to industrial
standards in compliance with applicable federal, state and local laws and
regulations, remove all associated equipment, and restore the Premises to the
maximum extent possible, which shall include, without limitation, the repair of
any surface damage, including paving, caused by such investigation or
remediation hereunder.  Provided, however, that Tenant shall not be obligated to
remediate environmental damages which result from seepage of Hazardous Materials
onto the Premises from adjacent property unless the presence on the adjacent
property was caused by Tenant or its employees, agents, contractors,
subcontractors, guests, invitees or licensees.

20.4

Notification.  If Tenant shall become aware of or receive notice or other
communication concerning any actual, alleged, suspected or threatened violation
of Environmental Requirements, or liability of Tenant for Environmental Damages
in connection with the Premises or past or present activities of any person
thereon, or that any representation set forth in this Lease is not or is no
longer accurate, including but not limited to notice or other communication
concerning any actual or threatened investigation, inquiry, lawsuit, claim,
citation, directive, summons, proceeding, complaint, notice, order, writ, or
injunction, relating to same, then Tenant shall deliver to Landlord, within ten
days of the receipt of such notice or communication by Tenant, a written
description of said violation, liability, correcting information, or actual or
threatened event or condition, together with copies of any such notice or
communication.  Receipt of such notice shall not be deemed to create any
obligation on the part of Landlord to defend or otherwise respond to any such
notification or communication.

20.5

Negative Covenants.

20.5.1

No Hazardous Material on Premises.   Except in strict compliance with all
Environmental Requirements, Tenant shall not cause, permit or suffer any
Hazardous Material to be brought upon, treated, kept, stored, disposed of,
discharged, released, produced, manufactured, generated, refined or used upon,
about or beneath the Premises by Tenant, its agents, employees, contractors,
subcontractors, guests, licensees or invitees, or any other person.  Tenant
shall deliver to Landlord copies of all documents which Tenant provides to any
governmental body in connection with compliance with Environmental Requirements
with respect to the Premises, such delivery to be contemporaneous with provision
of the documents to the governmental agency.











--------------------------------------------------------------------------------







20.5.2

No Violations of Environmental Requirements.  Tenant shall not cause, permit or
suffer the existence or the commission by Tenant, its agents, employees,
contractors, subcontractors or guests, licensees or invitees, or by any other
person of a violation of any Environmental Requirements upon, about or beneath
the Premises or any portion thereof.

20.5.3

No Environmental or Other Liens.  Tenant shall not create or suffer or permit to
exist with respect to the Premises, any lien, security interest or other charge
or encumbrance of any kind, including without limitation, any lien imposed
pursuant to section 107(f) of the Superfund Amendments and Reauthorization Act
of 1986 (42 U.S.C. section 9607(1) or any similar state statute to the extent
that such lien arises out of the actions of Tenant, its agents, employees,
contractors, subcontractors or guests, licensees or invitees.

20.6

Landlord's Right to Inspect and to Audit Tenant's Records.  Landlord shall have
the right in its sole and absolute discretion, but not the duty, to enter and
conduct an inspection of the Premises and to inspect and audit Tenant's records
concerning Hazardous Materials at any reasonable time upon reasonable prior
notice to determine whether Tenant is complying with the terms of this Lease,
including but not limited to the compliance of the Premises and the activities
thereon with Environmental Requirements and the existence of Environmental
Damages as a result of the condition of the Premises or surrounding properties
and activities thereon.  If Landlord has reasonable cause to believe Tenant is
in default with respect to any of the provisions of this Lease related to
Hazardous Materials, Environmental Requirements or Environmental Damages, then
Landlord shall have the right, but not the duty, to retain at the sole expense
of Tenant an independent professional consultant to enter the Premises to
conduct such an inspection and to inspect and audit any records or reports
prepared by or for Tenant concerning such compliance.  Tenant hereby grants to
Landlord the right to enter the Premises and to perform such tests on the
Premises upon reasonable prior notice as are reasonably necessary in the opinion
of Landlord to assist in such audits and investigations.  Landlord shall use
reasonable efforts to minimize interference with the business of Tenant by such
tests inspections and audits, but Landlord shall not be liable for any
reasonable interference caused thereby.

20.7

Landlord's Right to Remediate.  Should Tenant fail to perform or observe any of
its obligations or agreements pertaining to Hazardous Materials or Environmental
Requirements, then Landlord shall have the right, but not the duty, without
limitation upon any of the rights of Landlord pursuant to this Lease, upon
reasonable advance written notice to Tenant, to enter the Premises personally or
through its agents, consultants or contractors and perform the same.  Tenant
agrees to indemnify Landlord for the costs thereof and liabilities therefrom as
set forth in Section 20.2.

20.8

Survival of Environmental Obligations.  The obligations of Tenant as set forth
in Section 20 and all of its subsections shall survive termination of this Lease
for a period of no more than 36 months from the date this Lease shall expire.

21.

ENTRY BY LANDLORD.  Landlord, or its authorized representative, and/or any
lender or prospective lender, shall have the right to enter the Premises during
the Term at all reasonable times during usual business hours for purposes of
inspection, and/or the performance of any maintenance, repairs or replacement
therein.  Landlord shall give Tenant such advance notice of entry as is
reasonable in light of the purpose for the entry, except in the event of an
emergency or regularly scheduled maintenance when no notice is required.
 Landlord shall have the right, upon reasonable notice and during reasonable
hours, to enter the Premises and show the same to a prospective tenant during
the last 180 days of this Lease or any extended term, unless the Term shall have
been extended by mutual written agreement or delivery of notice of exercise of
any option to extend.

22.

DEFAULT - REMEDIES OF LANDLORD.

22.1

Default Defined.  Any one or more of the following events (each of which is
herein sometimes called "event of default") shall constitute a default:

22.1.1

Tenant defaults in the due and punctual payment of any Rent, taxes, tax
deposits, insurance premiums, maintenance fees or other sums required to be paid
by Tenant under this Lease when and as the same shall become due and payable;
provided, however, in the first instance of late payment in each 12-month period
following the Commencement Date, Tenant shall have a right to cure such an event
of default within 5 days after notice by Landlord;

22.1.2

Tenant abandons the Premises;

22.1.3

Tenant defaults in the performance of or compliance with any of the covenants,
agreements, terms and conditions contained in this Lease other than those
referred to in the foregoing Section 22.1.1, and such default shall continue for
a period of 10 days after written notice thereof from Landlord to Tenant, and
shall not be cured as permitted by Section 22.9;




22.1.4

Tenant files a voluntary petition in bankruptcy or is adjudicated a bankrupt or
insolvent, or takes the benefit of any relevant legislation that may be in force
for bankrupt or insolvent debtors or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself











--------------------------------------------------------------------------------







under any present or future federal, state or other statute, law or regulation,
or proceedings are taken by Tenant under any relevant Bankruptcy Act in force in
any jurisdiction available to Tenant, or Tenant seeks or consents to or
acquiesces in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any substantial part of its properties or of the Premises, or makes
any general assignment for the benefit of creditors;

22.1.5

A petition is filed against Tenant seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal, state or other statute, law or regulation, and shall
remain undismissed for an aggregate of 120 days, or if any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties or of
the Premises is appointed without the consent or acquiescence of Tenant and such
appointment remains unvacated for an aggregate of  20 days.

22.2

Landlord's Remedies in the Event of Default.  In the event of any event of
default, Landlord shall have the option, without further notice to Tenant or
further demand for performance, to exercise any one or more of the following
remedies (and any other remedy available at law or in equity):

22.2.1

If Tenant has been late in payment of Rent or other sums due on four or more
occasions during any period of one year, Landlord, without terminating this
Lease, may 1) require that all future payments be made by bank cashier's check,
and/or 2) require an additional security deposit in the amount of the
then-current Base Rent for two months, and/or 3) require that Rent for each
month be paid on or before the 15th day of the preceding month.  Such
requirement shall be imposed by Landlord's written notice delivered to Tenant.
 The additional security deposit shall be paid within 10 days after delivery of
the notice.  Landlord may or may not exercise the remedies provided in this
Section 22.2.1, in its sole discretion.  The exercise of the remedies provided
in this Section 22.2.1 shall not be required prior to the exercise of any other
available remedy.

22.2.2

Without obligation to seek a new tenant, to institute suit against Tenant to
collect each installment of Rent or other sum as it becomes due or to enforce
any other obligation under this Lease even though the Premises be left vacant.

22.2.3

As a matter of right, to procure the appointment of a receiver for the Premises
by any court of competent jurisdiction upon ex parte application and without
notice, notice being hereby expressly waived.  All rents, issues and profits,
income and revenue from the Premises shall be applied by such receiver to the
payment of the rent, together with any other obligations of Tenant under this
Lease.

22.2.4

To re-enter and take possession of the Premises and all personal property
therein and to remove Tenant and Tenant's agents and employees therefrom, and
either:

a)  terminate this Lease and sue Tenant for damages for breach of the
obligations of Tenant to Landlord under this Lease; or

b)  without terminating this Lease, relet, assign or sublet the Premises and
personal property, as the agent and for the account of Tenant in the name of
Landlord or otherwise, upon the terms and conditions Landlord deems fit with the
new Tenant for such period (which may be greater or less than the period which
would otherwise have constituted the balance of the Term) as Landlord may deem
best, and collect any Rent due upon any such reletting.  In this event, the
rents received on any such reletting shall be applied first to the expenses of
reletting and collecting, including, without limitation, all repossession costs,
reasonable attorneys' fees, and real estate brokers' commissions, alteration
costs and expenses of preparing said Premises for reletting, and thereafter
toward payment of the Base Rent and of any other amounts payable by Tenant to
Landlord.  If the sum realized shall not be sufficient to pay the Rent and other
charges due from Tenant, then within five days after demand, Tenant will pay to
Landlord any deficiency as it accrues.  Landlord may sue therefor as each
deficiency shall arise if Tenant shall fail to pay such deficiency within the
time limit.

22.3

Tenant to Surrender Peaceably.  In the event Landlord elects to re-enter or take
possession of the Premises, Tenant shall quit and peaceably surrender the
Premises to Landlord, and Landlord may enter upon and re-enter the Premises and
possess and repossess itself thereof, by force, summary proceedings, ejectment
or otherwise, and may dispossess and remove Tenant and may have, hold and enjoy
the Premises and the right to receive all rental income of and from the same.

22.4

No Termination by Re-Entry.  No re-entry or taking of possession by Landlord
shall be construed as an election on Landlord's part to terminate or accept
surrender of this Lease unless Landlord's written notice of such intention is
delivered to Tenant.

22.5

Injunction.  In the event of any breach by Tenant of any of the agreements,
terms, conditions or covenants contained in this Lease, Landlord, in addition to
any and all other rights, shall be entitled to enjoin such breach and shall have
the right to invoke any right and remedy allowed at law or in equity or by
statute or otherwise for such breach as though re-entry, summary proceedings,
and other remedies were not provided for in this Lease.

22.6

Remedies Listed are Cumulative and Non-Exclusive.  The enumeration of the
foregoing remedies does not exclude any other remedy, but all remedies are
cumulative and shall be in addition to every other remedy now











--------------------------------------------------------------------------------







or hereafter existing at law or in equity, including, but not limited to, the
remedies provided in Section 23 concerning Landlord's security interest in
Tenant's personalty and Landlord's right to remove same.

22.7

Interest on Sums Past Due.  In addition to the late charge which is elsewhere
established, all Rent and all other amounts due from Tenant hereunder shall bear
interest at the rate of 12% percent per annum compounded annually from their
respective due dates until paid, provided that this shall in no way limit,
lessen or affect any claim for damages by Landlord for any breach or default by
Tenant.

22.8

Attorneys' Fees.  Reasonable attorneys' fees, expert witness fees, consulting
fees and other expenses incurred by either party by reason of the breach by
either party in complying with any of the agreements, terms, conditions or
covenants of this Lease shall constitute additional sums to be paid  to the
prevailing party on demand.

22.9

Time to Cure Certain Non-Monetary Defaults.  In the event of any default other
than failure to pay a sum of money, for which notice has been given as provided
herein, which because of its nature can be cured but not within the period of
grace heretofore allowed, then such default shall be deemed remedied, if the
correction thereof shall have been commenced within said grace period or periods
and shall, when commenced, be diligently prosecuted to completion.

22.10

Landlord Default.  If Landlord is in default under any of its obligations and
the default continues for 30 days after written notice from Tenant (subject to
extension pursuant to Section 22.9), Tenant may pursue all remedies at law or in
equity.

Tenant may not offset any sum due or assertedly due from Landlord to Tenant
against any sum due from Tenant to Landlord.

Tenant agrees that if Tenant obtains a judgment against Landlord arising out of
Landlord's obligations under this Lease, such judgment may be satisfied only by
execution and sale of Landlord's interest in the Premises leased hereby.  Tenant
may not seek execution against other property of Landlord, nor pursue any
judgment, execution or other remedy against the partners or other owners of
Landlord or any of their property.  Immediately upon receipt of Landlord's
written request, Tenant will release any property (other than the Premises
leased hereby) from  the lien of any judgment obtained by Tenant against
Landlord arising out of Landlord's obligations under this Lease.

23.

LANDLORD'S SECURITY INTEREST IN TENANT'S PERSONAL PROPERTY: LANDLORD'S RIGHT TO
REMOVE SAME.  Intentionally Omitted.

24.

LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES; TENANT TO PAY LANDLORD'S
FEES.  In the event of any proceeding at law or in equity wherein Landlord,
without being in default as to its covenants under the terms hereof or otherwise
liable in tort, shall be made a party to any litigation by reason of Tenant's
interest in the Premises, Landlord shall be allowed and Tenant shall be liable
for and shall pay all costs and expenses incurred by Landlord, including
reasonable attorneys' fees, expert witness fees and consultant's fees.

25.

INDEMNIFICATION BY TENANT AND BY LANDLORD.  Tenant shall indemnify and save
harmless Landlord of and from liability for damages or claims against Landlord,
including costs, reasonable attorneys' fees and expenses of Landlord in
defending against the same, on account of injuries to (or death of) any person
or property, if the injuries (or death)  are caused by Tenant, its agents,
subcontractors, servants or employees, or of any other person entering upon the
Premises under express or implied invitation of Tenant, or if such injuries (or
death) are the result of the violation by Tenant, its agents, subcontractors,
servants, or employees, of laws, ordinances, other governmental regulations, or
of the terms of this Lease.

Landlord shall indemnify and save harmless Tenant of and from liability for
damages or claims against Tenant, including costs, reasonable attorneys' fees
and expenses of Tenant in defending against the same, on account of injuries to
(or death of) any person or property, if the injuries (or death) are caused by
Landlord, its agents, or employees, or where such injuries (or death) are the
result of the violation by Landlord, its agents, or employees, of laws,
ordinances, other governmental regulations, or of the terms of this Lease.

Landlord provides recreation facilities for the use of employees of Tenant and
other occupants within the property developed by Landlord, which property
presently includes LONG'S PEAK INDUSTRIAL PARK, FIRST, SECOND and THIRD FILINGS,
and portions of ST. VRAIN CENTRE, both in the City of Longmont and County of
Boulder, Colorado, and will include such additional property in the immediate
vicinity thereof as may be developed by Landlord.  The term "recreation
facilities" includes, at present, a fitness trail with 34 exercise stations,
volleyball courts, basketball courts, and a park, and will include such
additional facilities as Landlord may provide.

Tenant shall indemnify and save harmless Landlord of and from liability for
damages or claims against Landlord, including costs, reasonable attorneys' fees
and expenses of Landlord in defending against the same, on account of any injury
to (or death of) an employee of Tenant arising out of use of the recreation
facilities.  Tenant acknowledges that Landlord may cease to operate the
recreation facility at any time for any reason without cause.











--------------------------------------------------------------------------------







26.

ASSIGNMENT OR SUBLETTING.  

26.1

Tenant shall not sublet any part of the Premises nor assign or otherwise
transfer this Lease or any interest herein (sometimes referred to as "Transfer,"
and the subtenant or assignee may be referred to as "Transferee") without the
prior written consent of Landlord in each instance first being obtained, which
consent will not be unreasonably withheld provided that:  (1) Tenant complies
with the provisions of Section 26.3; (2) Landlord declines to exercise its
rights under Section 26.3; (3) the Transferee is engaged in a business and the
portion of the Premises will be used for the Permitted Use in a manner which is
in keeping with the then standards of the Building and does not conflict with
any exclusive use rights granted to any other tenant of the Building; (4) the
Transferee has reasonable financial worth in light of the responsibilities
involved; (5) Tenant is not in default at the time it makes its request; (6) the
Transferee is not a governmental or quasi-governmental agency; and (7) the
Transferee is not a tenant or currently negotiating a lease with Landlord in any
building owned by Landlord in the metropolitan area of the Building.  

26.2

Transfer includes a sale by Tenant of substantially all of its assets or stock
if Tenant is a publicly traded corporation, a merger of Tenant with another
corporation, the transfer of 49% or more of the stock in a corporate tenant
whose stock is not publicly traded, or transfer of 49% or more of the beneficial
ownership interests in a partnership or limited liability company tenant.
 Notwithstanding anything to the contrary in this Section 26, Tenant may,
without obtaining Landlord's consent, complete a Transfer to a Permitted
Transferee subject to the following conditions: (i) the proposed use of the
Premises shall be the same as Tenant's use and Landlord shall not be required,
as a result of applicable laws, to make any renovations to the Building or
common areas or provide special services as a result of such Transfer; and (ii)
not less than 30 days following the effective date of the Transfer, Tenant
provides Landlord with documentation evidencing such transaction and such other
evidence as Landlord may reasonably require to establish that such transaction
complies with the provisions of this Section.  "Permitted Transferee" means: (i)
any subsidiary or affiliate in which Tenant owns a substantial interest; (ii)
any parent of Tenant; (iii) any subsidiary or affiliate in which Tenant's parent
owns a substantial interest; or (iv) any corporation into which Tenant may be
merged or consolidated or which purchases all or substantially all of the assets
or stock of Tenant provided that the resulting corporation has a net worth at
least equal to Tenant's net worth as of the date hereof.

26.3

Except for a Transfer to a Permitted Transferee, Tenant must notify Landlord at
least 60 days prior to the desired date of a proposed Transfer ("Transfer
Request").  The Transfer Request shall describe the terms and conditions of the
proposed Transfer.  Within 30 days following receipt of a Transfer Request,
Landlord shall notify Tenant ("Landlord's Notice") of its election of the
following as applicable:

(1)

Landlord shall have the right to identify a proposed Transferee ("Landlord's
Transferee") to accept the Transfer Request and Tenant shall not unreasonably
withhold consent to a Transfer to the Landlord's Transferee, in which event the
rent and other sums due from the Landlord's Transferee will be paid to Landlord
directly.  Landlord has no responsibility for such Landlord's Transferee's
performance of its obligations to Tenant. If Landlord identifies a proposed
Landlord's Transferee and consents to an assignment to Landlord's Transferee,
Tenant shall be released from and after the effective date of such assignment as
respects performance of any obligations of Tenant thereafter to be performed; or

(2)

If a Transfer Request involves 25% or more of the Premises, Landlord may
recapture such space by terminating Tenant's Lease obligations as to the
applicable portion of the Premises; provided, however, if Landlord makes such
election, Tenant may, within 15 days after Landlord's Notice, withdraw a
Transfer Request.  If such termination occurs, it shall be effective on the date
designated in Landlord's Notice, which date shall not be more than 30 days
following such notice; or

(3)

Landlord may waive Landlord's rights under (1) and (2) above, as applicable, in
which case Tenant shall be free to make a Transfer substantially identical to
that described in the Transfer Request to any third party, subject to Landlord's
consent as provided in Section 26.1.  If Tenant does not complete the Transfer
within 60 days following Landlord's Notice or materially modifies terms from
those in the Transfer Request, then, prior to a Transfer to a third party,
Tenant must resubmit a modified Transfer Request to Landlord and repeat the
process in accordance with the provisions hereof.

26.4

All documents utilized by Tenant to evidence a Transfer are subject to approval
by Landlord.  Tenant shall pay Landlord's expenses, including reasonable
attorneys' fees, of determining whether to consent and in reviewing and
approving the documents.  Tenant shall provide Landlord with such information as
Landlord reasonably requests regarding a proposed Transferee, including
financial information.

26.5

Following any Transfer in accordance with this Section 26, Landlord may, after
any default by Tenant, collect rent from the Transferee or occupant and apply
the net amount collected to the Rent, but no such collection will be deemed an
acceptance of the Transferee or occupant as Tenant or release Tenant from its
obligations.   Consent to a Transfer shall not relieve Tenant from obtaining
Landlord's consent to any other Transfer.  Notwithstanding a Transfer, even if
consented to by Landlord, Tenant will not be released and continues to be
primarily liable for its obligations.  If Tenant collects any rent or other
amounts from a Transferee in excess of the Rent for any monthly period, Tenant
shall pay Landlord 50% of such monthly excess, as and when received, after
deduction of Tenant's reasonable transaction costs incurred for such Transfer
amortized monthly on a straight-line basis over the term of such Transfer.











--------------------------------------------------------------------------------







26.6

If a trustee or debtor in possession in bankruptcy is entitled to assume control
over Tenant's rights under this Lease and assigns such rights to any third party
notwithstanding the provisions hereof, the rent to be paid by such party shall
be increased to the current Base Rent (if greater than that being paid for the
Premises) which Landlord charges for comparable space in the Building as of the
date of such third party's occupancy.  If Landlord is entitled under the
Bankruptcy Code to "Adequate Assurance" of future performance of this Lease, the
parties agree that such term includes the following:

(1)

Any assignee must demonstrate to Landlord's reasonable satisfaction a net worth
(as defined in accordance with generally accepted accounting principles
consistently applied) at least as large as the net worth of Tenant on the
Commencement Date.  Tenant's financial condition was a material inducement to
Landlord in executing this Lease.

(2)

The assignee must assume and agree to be bound by the provisions of this Lease.

27.

LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT.  Subject to Tenant not being in
default under this Lease, Landlord covenants it has good right to lease the
Premises in the manner described herein and that Tenant shall peaceably and
quietly have, hold, occupy, and enjoy the Premises during the Term, except as
provided in Section 30 concerning subordination to mortgage lenders.

28.

ADDITIONAL DEVELOPMENT OF PROPERTY - RIGHTS OF LANDLORD.  Landlord does reserve,
during the Term, the right, upon reasonable prior notice to Tenant, to go upon
and deal with the Premises or part thereof for the purpose of implementing a
common development plan for the project of which the Premises are a part, and to
install non-exclusive sidewalks, paths, roadways and other street improvements
for use by vehicles, pedestrians, and for parking; to undertake such drainage
programs to handle underground and surface drainage water and to make any other
changes and/or improvements as Landlord shall deem advisable in the exercise of
its sole discretion; provided, however, any such action by Landlord shall not
unreasonably interfere with the rights of Tenant hereunder.

29.

GOVERNMENTAL ACQUISITION OF THE PREMISES.  The parties agree that Landlord shall
have sole and exclusive authority to negotiate and settle all matters pertaining
to the acquisition of all or part of the Premises by a governmental agency by
eminent domain or threat thereof (condemnation), and to convey all or any part
of the Premises under threat of condemnation, and this Lease shall terminate as
to any area so conveyed.  It is agreed that any compensation for land and/or
buildings to be taken whether resulting from negotiation and agreement or
condemnation proceedings, shall be the exclusive property of Landlord, and that
there shall be no sharing whatsoever between Landlord and Tenant of any such
sum.  Such taking of property shall not be considered as a breach of this Lease
by Landlord, nor give rise to any claims in Tenant for damages or compensation
from Landlord.  Tenant may separately claim and recover from the condemning
authority the value of any personal property owned by Tenant which is taken, and
any relocation expenses owed to Tenant by the condemning authority, provided
that any such recovery shall not reduce Landlord's recovery.  If any portion of
the Premises is so taken, then Landlord, at its election, may replace the square
footage taken with space in the Building, or may provide building area
essentially the same as the Premises in a reasonably adjacent location, within
10 days after the conveyance or taking, under the same terms and conditions as
contained in this Lease, and this Lease shall be in full force and effect as to
the new Premises.  If Landlord does not so provide reasonable space, then Tenant
shall have two options.  First, Tenant may terminate this Lease by written
notice delivered to Landlord within 60 days after the conveyance or taking.
 Second, Tenant may retain the remaining portion of the Premises, under all the
terms and conditions hereof, but the  Base Rent shall be reduced in proportion
to the number of square feet of building floor space taken compared to the
number of square feet of building floor space in the Premises prior to the
taking.

30.

SUBORDINATION OF THE LEASEHOLD TO MORTGAGES.  This Lease shall be subject and
subordinate in priority at all times to the lien of any existing and/or
hereafter executed mortgages and trust deeds encumbering the Premises.  Although
no instrument or act on the part of Tenant shall be necessary to effectuate such
subordination, Tenant will execute and deliver such further instruments
subordinating this Lease to the lien of any such mortgages or trust deeds as may
be reasonably desired by the mortgagee or holder of such trust deeds.  Tenant
hereby appoints Landlord as his attorney in fact, irrevocably, to execute and
deliver any such instrument for Tenant. Tenant further agrees that promptly
following the Commencement Date, Landlord and Tenant will execute an estoppel
certificate in the form attached as Exhibit D setting forth the Commencement
Date, the Expiration Date and such other matters described therein, and
thereafter, at any time and from time to time upon not less than 10 days prior
written request by Landlord, to execute, acknowledge, and deliver to Landlord an
estoppel affidavit in form acceptable to Landlord and the holder of any existing
or contemplated mortgage or deed of trust encumbering the Premises.  Tenant's
failure to deliver such statement within such time shall be conclusive upon
Tenant (1) that this Lease is in full force and effect, without modification
except as may be represented by Landlord; (2) that there are no uncured defaults
in Landlord's performance; and (3) that not more than one month's Rent has been
paid in advance.  Further, upon request, Tenant shall supply to Landlord a
corporate resolution certifying that the party signing this statement on behalf
of Tenant is properly authorized to do so, if Tenant is a corporation.  Tenant
agrees to provide Landlord within ten business days of Landlord's request,
Tenant's most recently completed financial statements and such other financial
information as reasonably requested by Landlord in order to verify Tenant's
financial condition to satisfy requirements of Landlord's existing or
contemplated lender or mortgagee.











--------------------------------------------------------------------------------







Tenant agrees with lender and Landlord that if there is a foreclosure of any
such mortgage or deed of trust and pursuant to such foreclosure, the Public
Trustee or other appropriate officer executes and delivers a deed conveying the
Premises to the lender or its designee, or in the event Landlord conveys the
Premises to the lender or its designee in lieu of foreclosure, Tenant will
attorn to such grantee of the Premises, rather than to Landlord, to perform all
of Tenant's obligations under this Lease, and Tenant shall have no right to
terminate this Lease by reason of the foreclosure or deed given in lieu thereof.

Following the full execution and delivery of this Lease by each of Tenant and
Landlord, Landlord will use reasonable efforts to obtain a non-disturbance
agreement from Landlord's mortgagee on such mortgagee's standard form for such
purposes, however, such efforts shall not require Landlord to expend any costs
or expenses, including reasonable attorneys' fees, in doing so, unless such
costs and expenses are paid by Tenant.

31.

RECORDING - CONFIDENTIALITY.  This Lease shall not be recorded. All
communications and information obtained by either party during the negotiations
of this Lease, the actual terms and conditions of this Lease, including without
limitation all information obtained by Landlord while in the Premises (but
specifically excluding information relating to the physical premises owned by
Landlord which relates to the operation of the Building and the normal
performance of Landlord and Landlord's agents of the management, maintenance,
repair and renovation duties with respect to the Building) shall be deemed
confidential and proprietary (collectively the "Protected Information").
 Without the prior written consent of an authorized representative of either
party, Landlord and Tenant or its agents, shall not divulge to any third party
any Protected Information, except as required by law or valid order of a court
or tribunal.  Prior to disclosure of any Protected Information, whether as
required by law or court order or other wise, either party shall inform the
other party, in writing, the nature and reasons for such disclosure.

32.

NO WAIVER OF BREACH; ACCEPTANCE OF PARTIAL PAYMENTS OF RENT.  No assent, or
waiver expressed or implied, or failure to enforce, as to any breach of any one
or more of the covenants or agreements herein shall be deemed or taken to be a
waiver of any succeeding or additional breach.

Payment by Tenant or receipt by Landlord of an amount less than the Rent or
other payment provided for herein shall not be deemed to be other than a payment
on account of the earliest Rent then due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment of Rent be deemed
an accord and satisfaction, and Landlord may accept such check or other payment
without prejudice to Landlord's right to recover the balance of all Rent then
due, and/or to pursue any or all other remedies provided for in this Lease, in
law, and/or in equity including, but not limited to, eviction of Tenant.
 Specifically, but not as a limitation, acceptance of a partial payment of Rent
shall not be a wavier of any default by Tenant.

33.

CONTROLLING LAW; AND PARTIAL INVALIDITY; MODIFICATIONS OR EXTENSIONS.  No
modification of this Lease shall be binding unless endorsed hereon or otherwise
written and signed by the respective parties.  The Lease, and all terms
hereunder shall be governed by the laws of the State of Colorado, exclusive of
its conflicts of laws rules.  Should any term or provision of this Lease be
invalid or unenforceable, the remainder of this Lease shall be not be affected
thereby each term and provision of this Lease shall be valid and be enforced to
the fullest extent permitted by law. No modification of this Lease shall be
binding unless endorsed hereon or otherwise written and signed by the respective
parties.

34.

INUREMENTS.  The covenants and agreements herein contained shall bind and inure
to the benefit of Landlord and Tenant and their respective successors.  This
Lease shall be signed by the parties in duplicate, each of which shall be a
complete and effective original lease.

35.

TIME.  Time is of the essence in this Lease in each and all of its provisions in
which performance is a factor.

36.

ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF GIVING NOTICE.  All Rent
and other monetary obligations due under this Lease shall be mailed to the Rent
Payment Address set forth in Section 1.11 of this Lease. All notices or other
communications required or desired to be given to Landlord must be in writing
and shall be deemed received when delivered personally to any officer, partner,
or member of Landlord (depending upon the nature of Landlord), or when deposited
in the United States mail, postage prepaid, certified or registered, return
receipt requested, addressed to Landlord's Notice Address set forth in Section
1.10 of this Lease, or when deposited with a nationally-recognized overnight
courier service with verification of delivery, addressed to Landlord's Notice
Address set forth in Section 1 of this Lease.  All notices or communications
required or desired to be given to Tenant shall be in writing and deemed duly
served when delivered personally to any officer, employee, partner, or member of
Tenant (depending upon the nature of Tenant), individually if a sole
proprietorship, or manager of Tenant whose office is in the Building, or when
deposited in the United States mail, postage prepaid, certified or registered,
return receipt requested, addressed to Tenant's Notice Address set forth in
Section 1.13, or when deposited with a nationally-recognized overnight courier
service with verification of delivery, addressed to Tenant's Notice Address set
forth in Section 1.13.











--------------------------------------------------------------------------------







Facsimile signatures shall be binding as original signatures so long as the
originally signed signature page is received by a nationally-recognized
overnight courier service the next day.  The foregoing does not prohibit notice
from being given as provided in the rules of civil procedure, as amended from
time to time, for the state in which the Building is located.

Either party may change its notice address, street or mailing address, or fax
number, for purposes hereof, by written notice delivered to the other.  

37.

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS. Tenant, by execution of
this Lease and occupancy of the Premises, agrees to comply with the Master
Declaration of Covenants, Conditions and Restrictions applicable to the Premises
(the "Declarations").

38.

ADDITIONAL PROVISIONS.

38. 1

Brokers.  Tenant and Landlord each represent that they have not employed any
broker with respect to this Lease and have no knowledge of any broker's
involvement in this transaction except those listed in Sections 1.15 and 1.16
(collectively, the "Brokers").  Each of Tenant and Landlord shall indemnify and
hold harmless the other party of and from any and all loss, costs, damages or
expenses (including, without limitation, all reasonable attorneys' fees and
disbursements) by reason of any claim of or liability to any broker or person
claiming through Tenant or Landlord, as applicable, and arising out of or in
connection with the negotiation, execution and delivery of this Lease, other
than to the Brokers.  Additionally, Tenant and Landlord acknowledge and agree
that the other party shall have no obligation for payment of any brokerage fee
or similar compensation to any person with whom Tenant or Landlord, as
applicable, has dealt or may in the future deal with respect to leasing of any
additional or expansion space in the Building or renewals or extensions of this
Lease, other than to the Brokers.  In the event any claim shall be made against
Landlord or Tenant by any broker, other than the Brokers, who shall claim to
have negotiated this Lease on behalf of Tenant or Landlord or to have introduced
Tenant to the Building or to Landlord, Landlord or Tenant shall be liable for
payment of all reasonable attorneys' fees, costs and expenses incurred by the
other party in defending against the same, and in the event such broker shall be
successful in any such action, Tenant or Landlord, as applicable, shall, in
addition, make payment to such broker.  Tenant acknowledges that Landlord is not
liable for any representations by the Brokers regarding the Premises, Building,
or this Lease.

38.2

Parking.  Landlord will make available the number of parking spaces for Tenant's
use as set forth in Section 1.17.  All parking spaces shall be in and out,
non-assigned parking spaces in the surface parking area designated by Landlord
for use by tenants of the Building. Notwithstanding the above, the right granted
to Tenant to use such spaces is non-exclusive and a license only and Landlord's
inability to make such spaces available at any time for reasons beyond
Landlord's reasonable control is not a material breach by Landlord of its
obligations hereunder, provided that Landlord shall make reasonable efforts to
provide Tenant with comparable replacement parking on such occasions.  Tenant
has no rights to use any parking areas except as designated by Landlord for the
Building.  Tenant's failure to timely pay a parking bill, if any, shall
constitute an event of default hereunder.  All vehicles parked in the parking
area and the personal property therein shall be at the sole risk of Tenant,
Tenant's agents and the users of such spaces and Landlord shall have no
liability for loss or damage thereto for whatever cause.

38.3.

Substitute Premises.  Intentionally Omitted.

38.4

Transfer by Landlord.  The term "Landlord" means so far as obligations of
Landlord are concerned, only the owner of the Building at the time in question
and, if any transfer of the title occurs, Landlord herein named (and in the case
of any subsequent transfers, the then grantor) is automatically released from
and after the date of such transfer of all liability as respects performance of
any obligations of Landlord thereafter to be performed.  Any funds in Landlord's
possession at the time of transfer in which Tenant has an interest will be
turned over to the grantee and any amount then due Tenant under this Lease will
be paid to Tenant.

38.5

No Merger.  The termination or mutual cancellation of this Lease will not work a
merger, and such termination or cancellation will at the option of Landlord
either terminate all subleases or operate as an automatic assignment to Landlord
of such subleases.

38.6

Common Area Use.  Landlord may use any of the common areas for the purposes of
completing or making repairs or alterations to any portion of the Building or
land.

38.7

Construction.  The parties waive any rule of construction that ambiguities are
to be resolved against the drafting party.  Any words following the words
"include," "including," "such as," "for example," or similar words or phrases
shall be illustrative only and are not intended to be exclusive, whether or not
language of non-limitation is used.

38.8

Section And Paragraph Headings; Grammar.  All section or paragraph headings are
made for the purposes of ease of location of terms and shall not affect or vary
the terms hereof.  Throughout this Lease, wherever the words, "Landlord" and
"Tenant" are used they shall include and imply to the singular, plural, persons
both male and female, and all sorts of entities and in reading said Lease, the
necessary grammatical changes required to make the provisions hereof mean and
apply as aforesaid shall be made in the same manner as though originally
included in said Lease.

38.9

Severability.  If there is more than one party which is Tenant, the obligations
imposed upon Tenant are joint and several.











--------------------------------------------------------------------------------







38.10

Acceptance of Keys, Rent or Surrender.  No act of Landlord or its
representatives during the Term, including any agreement to accept a surrender
of the Premises or amend this Lease, is binding on Landlord unless such act is
by a partner, member or officer of Landlord, as the case may be, or other party
designated in writing by Landlord as authorized to act.  The delivery of keys to
Landlord or its representatives will not operate as a termination of this Lease
or a surrender of the Premises.

38.11

Name and Size.  Landlord may, as it relates to the Building and the surrounding
project of which the Building is a part, change the name, increase the size by
adding additional real property, construct other buildings or improvements,
change the location and/or character, or make alterations or additions. If the
size of the Building is increased, Landlord and Tenant shall execute an
amendment which incorporates any necessary modifications to Tenant's Share.
 Tenant may not use the name of the Building or the project of which the
Building is a part for any purpose other than as part of its business address.

38.12

Diminution of View.  Tenant agrees that no diminution of light, air, or view
from the Building entitles Tenant to any reduction of Rent under this Lease,
results in any liability of Landlord, or in any way affects Tenant's
obligations.

38.13

Lender's Requirements.  Tenant will make such modifications to this Lease as may
hereafter be required to conform to any lender's reasonable requirements, so
long as such modifications do not increase Tenant's obligations or materially
alter its rights.

38.14

Effectiveness.  Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option to lease and it is not
effective unless and until execution and delivery by both Landlord and Tenant.

38.15

Survival.  This Lease, notwithstanding expiration or termination, continues in
effect as to any provisions requiring observance or performance subsequent to
termination or expiration.

38.16

Authority for Action. Unless otherwise provided, Landlord may act through
Landlord's Building manager and/or property manager or other designated
representatives from time to time.

38.17.

Counterparts.  This Lease may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Any one or more counterpart signature pages may be
removed from one counterpart of this Lease and annexed to another counterpart of
this Lease to form a completely executed original instrument without impairing
the legal effect of the signature thereon.

38.18

Patriot Act Compliance.  Tenant represents and warrants that:

38.18.1

no action, proceeding, investigation, charge, claim, report or notice
(collectively, "Action") has been commenced, threatened or to its knowledge
filed against Tenant (which, for purposes of this Section, includes its
affiliates) alleging any violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the "Executive Order") and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the "Patriot Act").

38.18.2

to Tenant's knowledge, Tenant has not taken or omitted to take any action which
could reasonably be expected to result in any Action against Tenant alleging any
violation of the Executive Order or the Patriot Act.

38.18.3

Tenant is not a Prohibited Person. "Prohibited Person" shall mean: (i) a person
(which for purposes of this Section includes any entity) that is listed in the
Annex to, or is otherwise subject to the provisions of the Executive Order and
relating to blocking property and prohibiting transactions with persons who
commit, threaten to commit, or support terrorism; (ii) a person owned or
controlled by, or acting for or on behalf of, any person that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order and the Patriot Act; (iv) a person who commits, threatens,
or conspires to commit or supports "terrorism" as defined in the Executive
Order; (v) a person that is named as a "specially designated national and
blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
replacement official publication of such list; and (vi) a person who is
affiliated with a person listed above.

38.18.4

Tenant is not violating and will not violate, any of the prohibitions set forth
in any terrorism or money laundering law, including the Executive Order and
Patriot Act.  











--------------------------------------------------------------------------------







Tenant agrees to promptly hereafter deliver to Landlord (but in any event within
10 days following Landlord's written request) any evidence, including a
certification, reasonably requested from time to time by Landlord confirming
Tenant's compliance with this Section.

IN WITNESS WHEREOF, the Parties have executed this Lease as of the date first
written above.  

LANDLORD:

LONGMONT DIAGONAL INVESTMENTS, LP







By /s/ Conrad Suszynski

Authorized Signatory

Conrad Suszynski




TENANT:

LIGHTWAVE LOGIC, INC., a Nevada corporation




By /s/James S. Marcelli

Title President & COO











--------------------------------------------------------------------------------







ADDENDUM

THIS ADDENDUM is to that certain lease (the "Lease") by and between LONGMONT
DIAGONAL INVESTMENTS, LP, a Delaware limited partnership ("Landlord"), and
LIGHTWAVE LOGIC, INC., a Nevada corporation ("Tenant"), with respect to
approximately 4,720 rentable square feet of space (the "Premises") in the
Building.  In the event of any conflict between the terms and provisions of the
Lease and the terms and provisions of this Addendum, the terms and provisions of
this Addendum shall control.

1.

Option to Extend.  Landlord grants Tenant an option (the "Option") to extend the
term of the Lease for one additional term of 5 years (the "Option Term").  The
Option applies only to the Premises and is on the following conditions:

A.

Notice of Tenant's interest in exercising the Option must be given to Landlord
no earlier than 12 months and no later than 9 months prior to the Expiration
Date ("Tenant's Notice").  Not later than thirty (30) days after receiving
Tenant's Notice, Landlord will notify Tenant of the Base Rent applicable during
the Option Term in accordance with subparagraph E below ("Landlord's Notice").

B.

Tenant has 15 days after receipt of Landlord's Notice to exercise the Option or
dispute the rental rate quoted by Landlord by delivering notice of exercise or
dispute to Landlord.  If Tenant timely exercises the Option, the Term will be
deemed extended on the terms of this Section and the parties will execute an
amendment evidencing the extension.  If Tenant disputes Landlord’s determination
of the rental rate, Tenant shall give notice of such dispute (“Dispute Notice”)
within the 15-day period and the Base Rent rate shall be determined in
accordance with Paragraph F below.

C.

Unless Landlord is timely notified by Tenant in accordance with subparagraphs A
and B above, it will be conclusively deemed that Tenant has not exercised the
Option and the Lease will expire in accordance with its terms on the Expiration
Date.

D.

Tenant's rights under the Option are personal to Tenant and may not be assigned
except to a Permitted Transferee.  Tenant's right to exercise the Option is
conditioned on: (i) no Event of Default existing at the time of exercise or at
the time of commencement of the respective Option Term; (ii) Tenant not having
subleased or vacated more than 25% of the Premises or assigned its interest
under the Lease, except to Permitted Transferee, as of the commencement of the
Option Term; and (iii) Tenant having the financial ability to perform its
obligations under Option Term.  Upon an assignment of the Lease except to a
Permitted Transferee, the Option is null and void.

E.

The Option granted hereunder will be upon the terms of the Lease, including
payment of all Rent, except that the Base Rent during the Option Term will be
the rate at which Landlord would lease space in the Building comparable to the
Premises to third parties if such space were available for leasing for a lease
term paralleling the Option Term.

F.

Following delivery of Tenant’s Dispute Notice, Landlord and Tenant shall
promptly negotiate to determine a mutually acceptable Base Rent rate.  If the
parties mutually agree upon a new Base Rent rate, such agreed rate shall be the
Base Rent rate applicable during the Option Term.   If the parties have not
agreed within 20 days after delivery of Tenant’s Dispute Notice, then within
such 20-day period Landlord and Tenant shall endeavor to agree upon a qualified
commercial real estate broker of good reputation, having at least five (5)
years’ experience in the real estate market in which the Building is located, to
act as arbitrator (“Arbitrator”); otherwise, they shall each select, within the
foregoing 20-day period, a real estate broker who meets the above qualifications
and together such brokers will then select a real estate broker who meets the
above qualifications and who shall be deemed the Arbitrator. Within 10 days
after designation of the Arbitrator, Landlord and Tenant each shall give notice
of its determination of the Prevailing Market Rental Rate (defined below)
supported by the reasons therefor by delivering copies to each other and the
Arbitrator, under an arrangement for simultaneous exchange of such
determinations. The Arbitrator will review each party’s determination and select
the one which most accurately reflects such Arbitrator’s determination of the
Prevailing Market Rental Rate. The Arbitrator shall have no right to propose a
middle ground or any modifications of either party’s determination. The
Arbitrator’s selection shall be final and binding on both parties and the Base
Rent rate to be paid during the Option Term shall be the greater of 95% of such
determination or the per rentable square foot rate in effect for the last month
of the Term of the Lease. The Arbitrator’s costs incurred in this procedure
shall be shared equally by Landlord and Tenant and shall be fixed when the
Arbitrator is selected.  For purposes of this paragraph, “Prevailing Market
Rental Rate” means the annual amount per square foot that a willing tenant would
pay and a willing landlord would accept for Base Rent following arms-length
negotiations with respect to an Assumed Lease (defined below) under the
circumstances then pertaining.  Assumed Lease means (i) a lease or renewal
having a commencement date within 6 months of Tenant’s Notice for space of
approximately the same size as the Premises, located in a portion of the
Building or a Comparable Building (defined below), for a term equal in length to
the Option Term; (ii) a real estate commission is payable with respect to such
renewal or extension of the term to the extent a third-party commission with
respect to such extension or renewal is agreed or obligated to be paid by
Landlord; and (iii) taking into consideration and making adjustments to reflect
that additional Rent is paid and allowances, if any, as provided in Landlord’s
Notice.  "Comparable Building" means any then-existing building in a 5-mile
radius of the Building that is of a size, location, quality and prestige
comparable to, and with a size and efficiency of floor plate, and amenities
reasonably comparable with the Building, provided that appropriate adjustments
shall be made to adjust for











--------------------------------------------------------------------------------







differences in the size, location, age, efficiency of floorplate, factoring out
any specialized improvements to the Premises installed and paid for by Tenant,
and quality of any Comparable Building and the Building.

G.

After exercise, or failure to exercise the Option, Tenant shall have no further
rights to extend the Term.

IN WITNESS WHEREOF, the parties hereto execute this Addendum.




LANDLORD:

LONGMONT DIAGONAL INVESTMENTS, LP







By /s/ Conrad Suszynski

Authorized Signatory

Conrad Suszynski




TENANT:

LIGHTWAVE LOGIC, INC., a Nevada corporation




By /s/James S. Marcelli

Title President & COO











--------------------------------------------------------------------------------







EXHIBIT A-1

BUILDING




LOTS 2F AND 3F, LONGS PEAK INDUSTRIAL PARK-MINOR SUBDIVISION "F", THE PLAT OF
WHICH WAS RECORDED FEBRUARY 28, 1983 ON FILM 1241 AS RECEPTION NO. 535391 UNDER
PLAN FILE NO. P-13, F-3, #10,

CITY OF LONGMONT,

COUNTY OF BOULDER.

STATE OF COLORADO











--------------------------------------------------------------------------------










EXHIBIT A-2

PREMISES




[lwlg_ex10z1001.jpg] [lwlg_ex10z1001.jpg]











--------------------------------------------------------------------------------







EXHIBIT B

TENANT IMPROVEMENTS




WORK LETTER

[TURNKEY]







LIGHTWAVE LOGIC, INC.




RE:

Lease by and between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited
partnership, hereinafter referred to as "Landlord," and LIGHTWAVE LOGIC, INC., a
Nevada corporation, hereinafter referred to as "Tenant," pertaining to
approximately 4,720 rentable square feet of space in Suite C-D (the "Premises")
of the Building (the "Lease")

Gentlemen:

Concurrently herewith, you as Tenant, and the undersigned, as Landlord, have
executed the referenced Lease, which provisions of said Lease are herein
incorporated by reference as if fully set forth herein. (Initially capitalized
terms not otherwise defined have the same meaning as in the Lease.) In
consideration of the execution of the Lease, Landlord has agreed to complete
certain improvements in the Premises and Tenant and Landlord agree as follows:

1.

Landlord and Tenant have mutually approved a space plan dated October 31, 2013
("Approved Plan"), prepared by Don Hostetter ("Landlord's Architect"), which
sets out the scope of work (the "Tenant Improvements") that Landlord has agreed
to Substantially Complete in the Premises prior to delivering the Premises to
Tenant. The scope of the Approved Plan shall include: repainting of the walls of
the Premises, replacement of any damaged ceiling or floor tiles throughout,
shampoo carpet, installation of new dishwasher in break room, demolition of one
wall between offices and wall-off of door as depicted, build optical lab to
include separate light switch, two entrances and new VCT floor, move wall for
expansion of clean room, installation of window in clean room, and installation
of roof penetration vent (non-powered) above clean room.

2.

Landlord's Architect and engineers selected by Landlord will prepare draft
architectural, mechanical and electrical construction drawings for the Premises
to the extent necessary that are consistent with the Approved Plan.  Landlord's
Architect and the engineers shall use reasonable efforts to complete and deliver
such draft construction drawings to Landlord and Tenant not later than 3 weeks
following the approval of the Approved Plans.  Not later than 5:00 p.m.,
Mountain time, on the 3rd business day following Tenant's receipt of the draft
drawings, Tenant shall either (i) give notice that Tenant approves such
drawings, or (ii) notify Landlord and Landlord's Architect of changes requested
by Tenant.  If Tenant fails to notify Landlord of requested changes by such
deadline, Tenant shall be deemed to have approved the drawings.  Tenant shall
have the right to request changes in the drawings based on either (a)
inconsistency between the Approved Plan, or (b) changes requested by Tenant, in
Tenant's discretion, subject to Landlord's approval.  If changes are requested
by Tenant in accordance with the foregoing or by Landlord, Landlord's Architect
shall revise the draft drawings and deliver such revised drawings again for
approval, under the foregoing provisions; delay caused by changes shall be
subject to the provisions of Paragraph 8 below. Upon approval or deemed
approval, the drawings shall be deemed the "Construction Drawings."

3.

Changes to the Approved Plan or Construction Drawings may be made only by
written direction to Landlord by Tenant.  All increased costs incurred by such
changes that are not otherwise the result of Landlord errors or inconsistencies
with the Approved Plans caused by Landlord, including costs of the revisions in
Construction Drawings, costs of construction and materials, and reimbursables
necessitated by such changes, are deemed to be the result of Tenant Delay and
will be paid by Tenant in full upon demand prior to Landlord completing the
Tenant Improvements (on an estimated basis with an adjustment following
completion).  Any delay in Landlord's completion of the Tenant Improvements due
to Tenant's delay in paying for the costs of such changes shall be a Tenant
Delay.

4.

Neither Landlord's use or approval of any plans (including any preliminary
plans) submitted by Tenant for completion of the Tenant Improvements nor the
fact that the Approved Plans and the Construction Drawings have been prepared by
Landlord's Architect and engineers creates a responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
any laws, rules and regulations of governmental agencies or authorities having
jurisdiction over the Premises now  or hereafter in effect.

5.

Landlord's contractor shall diligently complete the Tenant Improvements in the
Premises substantially in accordance with the Construction Drawings.  The
Commencement Date will be the date that Landlord delivers the Premises to











--------------------------------------------------------------------------------







Tenant with the Tenant Improvements Substantially Complete.  "Substantially
Complete" means that the Tenant Improvements have been completed to the extent
that Tenant may occupy the Premises and operate the Permitted Use, subject only
to punchlist items as referred to below, as determined by Landlord's Architect.
 If the delivery of the Premises is delayed beyond the scheduled date in Section
1 of the Lease, the Commencement Date will be further delayed in accordance with
Section 5 of the Lease.

6.

When Landlord's Architect determines that the Tenant Improvements are
Substantially Complete, Landlord shall give notice to Tenant and following
receipt of such notice, the representatives of Landlord and Tenant shall jointly
inspect the Premises with Landlord's Architect and develop a punchlist of items
of the Tenant Improvements not yet complete that do not interfere with Tenant's
operation of its Permitted Use.  Taking possession of the Premises for operation
of the Permitted Use shall be conclusive evidence as against Tenant that the
Premises were in the condition agreed upon between Landlord and Tenant and
acknowledgment of satisfactory completion of the Tenant Improvements except for
the punchlist items and except for latent defects of which Tenant gives notice
to Landlord within 11 months following the date the Tenant Improvements were
deemed Substantially Complete.  Landlord shall complete the punchlist items with
reasonable diligence following the Commencement Date and shall remedy latent
defects of which Tenant gives notice to Landlord in accordance with the
foregoing provision.

7.

Landlord shall pay the cost of all Tenant Improvements completed in accordance
with the Construction Drawings, including a 5% construction management fee to
Flatiron Property Management for overseeing the Tenant Improvement work, except
Tenant is responsible for all costs arising from Tenant Delay.  

8.

Notwithstanding the provisions of the Lease, the Commencement Date and Tenant's
Rent obligations will not be delayed or extended by Tenant Delay and the Term
and Tenant's payment of Rent will commence on the date it would have commenced
had there been no Tenant Delay.  "Tenant Delay" means delay (i) in the
preparation, finalization or approval of Construction Drawings caused by Tenant
or Tenant's Agents; (ii) caused by Tenant's changes to the Approved Plan or
Construction Drawings, other than changes caused by errors of Landlord's
Architect or inconsistencies with the Approved Plan; (iii) in the delivery or
installation of any special or non-standard building items specified by Tenant
that would cause delay in completion beyond the date the Tenant Improvements
would have been completed had it not been for such delay by Tenant; or (iv) of
any kind or nature in the completion of the Tenant Improvements caused by
Tenant, Tenant's Agents, or Tenant's representative.




LANDLORD:

LONGMONT DIAGONAL INVESTMENTS, LP







By /s/ Conrad Suszynski

Authorized Signatory

Conrad Suszynski




TENANT:

LIGHTWAVE LOGIC, INC., a Nevada corporation




By /s/James S. Marcelli

Title President & COO











--------------------------------------------------------------------------------







EXHIBIT C

FORM OF COMMENCEMENT AGREEMENT




Commencement Date Acknowledgment and Agreement




This Commencement Date Acknowledgment and Agreement ("Agreement") is an
acknowledgment of the Commencement Date as defined in the Lease and intended to
be a part of that certain Lease Agreement for premises located at 1831 Lefthand
Circle, Longmont, Colorado, which was executed on the  __________ day of
__________, 2013 between LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited
partnership, as Landlord, and LIGHTWAVE LOGIC, INC., a Nevada corporation, as
Tenant.




Landlord and Tenant hereby agree that:




1.

The Premises are tenantable, Landlord has no further obligation for
construction, and Tenant acknowledges that both the Building and the Premises
are satisfactory in all respects.




2.

The Commencement Date of the Lease is hereby agreed to be the 1st day of the
month of __________, 201___.




3.

The Expiration Date of the Lease is hereby agreed to be the last day of month of
__________, 201___.




All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.




Agreed and executed this ____________ day of __________, 201___.

LANDLORD:

LONGMONT DIAGONAL INVESTMENTS, LP







By _____________________________________

Authorized Signatory




TENANT:

LIGHTWAVE LOGIC, INC., a Nevada corporation




By _____________________________________

Title ____________________________________

















--------------------------------------------------------------------------------







EXHIBIT D

FORM OF TENANT'S ESTOPPEL CERTIFICATE




Tenant's Estoppel Certificate




PROJECT:

1831 Lefthand Circle, Longmont, CO 80503 ("Project")

PREMISES:

Suite C-D (totaling approximately 4,720 net rentable square feet) ("Premises")

LANDLORD:

LONGMONT DIAGONAL INVESTMENTS, LP, a Delaware limited partnership ("Landlord")

LEASE DATED:

Enter date of lease                   ("Lease")




The undersigned tenant ("Tenant"), in recognition that General Electric Capital
Corporation (together with its successors and assigns, the "Lender") has
provided or is considering providing financing for the Project, hereby certifies
to Landlord and Lender that:

1.

Tenant has accepted possession of the Premises pursuant to the Lease.  The Lease
term commenced on ___________, 20___.  The expiration date of the Lease term,
excluding any unexercised renewals and extensions, is ______________.  Tenant
has not assigned its rights under the Lease or sublet any portion of the leased
premises.  The Lease has not been amended except as follows:  [List the dates of
any amendments or modifications of the Lease]

2.

Any improvements required by the terms of the Lease to be made by Landlord have
been completed to the satisfaction of Tenant in all respects, and Landlord has
fulfilled all of its duties under the Lease as of the date hereof, including
without limitation satisfaction of any tenant improvement allowance obligations
thereunder.

3.

Except as disclosed in Paragraph 1 above, the Lease has not been assigned,
modified, supplemented or amended in any way.  The Lease constitutes the entire
agreement between the parties and there are no other agreements or
understandings between Landlord and Tenant concerning the Premises.  The
undersigned does not have (a) any option or preferential right to (i) purchase
all or any part of the Premises or the building of which the Premises are a
part, (ii) cancel or terminate the Lease early, or (iii) surrender space back to
Landlord, or (b) any right, title or interest with respect to the Premises or
such building other than as Lessee under the Lease.

4.

The Lease is valid and in full force and effect, and to the best of Tenant's
knowledge, neither Landlord nor Tenant is in default thereunder.  Tenant has no
defense, setoff or counterclaim against Landlord arising out of the Lease or
against the payment of rent or other charges under the Lease or in any way
relating thereto, or arising out of any other transaction between Tenant and
Landlord, and no event has occurred and no condition exists, which with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.  Tenant is current in the payment of any taxes, utilities,
common area maintenance or other charges to be paid by Tenant.

5.

There are no actions, whether voluntary or involuntary, pending against Tenant
under any insolvency, bankruptcy or other debtor relief laws of the United
States of America or of any state or other political subdivision thereof.

6.

The minimum monthly rent presently payable under the Lease is $___________.
 Except for Tenant's security deposit (if any), Landlord holds no other funds
for Tenant's account.  No rent or other sum payable under the Lease has been
paid more than one month in advance.  Tenant is not entitled to any credit
against any rent or other charges under the Lease, or any other rent concession
under the Lease, including without limitation any such remaining credit (i.e.,
not previously applied against rent prior to the date hereof), whether arising
from any unused tenant improvement allowance or otherwise, except as follows (if
applicable, explain basis for credit and amount of remaining credit):
__________.

7.

Tenant acknowledges that the Lease will be assigned to Lender in connection with
Lender's financing of the Project, and Tenant has received no notice of a prior
assignment, hypothecation or pledge of the Lease or the rents (other than in
connection with previous financing of the Project); and that the interest of the
Landlord in the Lease shall be assigned to Lender











--------------------------------------------------------------------------------







solely as security for the purposes specified in the assignment and Lender shall
assume no duty, liability or obligations whatever under the Lease or any
extension or renewal thereof.

8.

Tenant shall give Lender prompt written notice of any default of Landlord under
the Lease, if such default entitles Tenant, under law or otherwise, to terminate
the Lease, reduce rent or credit or offset any amounts against future rents and
shall give Lender reasonable time (but in no event less than 90 days after
receipt of such notice) to cure or commence curing such default prior to
exercising (and as a condition precedent to its right to exercise) any right
Tenant may have to terminate the Lease, reduce rent or credit or offset any
amounts against the rent.  Tenant shall give written notice to any successor in
interest of Lender, any transferee who acquires the property by deed in lieu of
foreclosure, or any successor or assign thereof (collectively, the "Mortgagee").

9.

All notices and other communications from Tenant to Lender shall be in writing
and shall be delivered or mailed by registered mail, postage paid, return
receipt requested, addressed to:

General Electric Capital Corporation
c/o GE Real Estate
14951 Dallas Parkway, Suite 600
Dallas, TX 75254
Attention:  Asset Manager- Project Name

Or at such other address as Lender or its successors, assigns or transferees
shall furnish to Tenant in writing.

10.

This Estoppel Certificate is being executed and delivered by Tenant to induce
Lender to make a loan to Landlord, which loan is to be secured in part by an
assignment to Lender of Landlord's interest in the Lease and with the intent and
understanding that the above statements will be relied upon by Landlord and
Lender.

TENANT:

LIGHTWAVE LOGIC, INC., a Nevada corporation




By:  ___________________________________________

Its:  ___________________________________________

Date:  __________________________________________












